Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 1 of 32 PageID #:29225




                           EXHIBIT 13
Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 2 of 32 PageID #:29226




 Northwestern Journal of Technology and Intellectual Property
 Volume 14 | Issue 1                                                                                                                          Article 4



 2016

 Do Not Pass Go, Do Not Stop for Summary
 Judgment: The U.S. District Court for the District
 of Delaware’s Seemingly Disjunctive Yet Efficient
 Procedures in Hatch-Waxman Litigation
 Katherine Rhoades
 k-rhoades2016@nlaw.northwestern.edu




 Recommended Citation
 Katherine Rhoades, Do Not Pass Go, Do Not Stop for Summary Judgment: The U.S. District Court for the District of Delaware’s Seemingly
 Disjunctive Yet Efficient Procedures in Hatch-Waxman Litigation, 14 Nw. J. Tech. & Intell. Prop. 81 (2016).
 https://scholarlycommons.law.northwestern.edu/njtip/vol14/iss1/4


 This Comment is brought to you for free and open access by Northwestern Pritzker School of Law Scholarly Commons. It has been accepted for
 inclusion in Northwestern Journal of Technology and Intellectual Property by an authorized editor of Northwestern Pritzker School of Law Scholarly
 Commons.
Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 3 of 32 PageID #:29227
   Copyright 2016 by Northwestern University Pritzker School of Law                       Volume 14, Number 1 (2016)
   Northwestern Journal of Technology and Intellectual Property




      Do Not Pass Go, Do Not Stop for Summary
   Judgment: The U.S. District Court for the District
   of Delaware’s Seemingly Disjunctive Yet Efficient
       Procedures in Hatch-Waxman Litigation
                                                            By Katherine Rhoades *

                                                                      ABSTRACT

          With the multi-billion dollar generic pharmaceutical industry growing annually,
   litigation under the Hatch-Waxman Act—the legislation that expedited the Food & Drug
   Administration’s (“FDA”) approval process for generic drugs—can have substantial
   economic implications on American consumers. Under the Hatch-Waxman Act, a generic
   drug company can challenge a brand-name pharmaceutical company’s pioneer drug
   patent(s) in an Abbreviated New Drug Application (“ANDA”) by filing a Paragraph IV
   certification with the FDA, and the patentee can—and usually does—sue for infringement.
   The court may find the pioneer drug patent(s) invalid or not infringed by the generic drug,
   which results in savings to American consumers when the affordable generic drug is
   eventually brought to market. The United States District Court for the District of
   Delaware’s four Article III judges hear the majority of cases arising under the Hatch-
   Waxman Act. However, unlike other patent-heavy dockets, the District of Delaware does
   not have uniform local patent rules and very rarely entertains motions for summary
   judgment in Hatch-Waxman litigation. This article evaluated the District of Delaware’s
   procedures in handling Hatch-Waxman cases and presents an empirical study of the
   district’s summary judgment practice in these cases. The empirical study shows that the
   District of Delaware’s practice is efficient and predictable and not contrary to the purpose
   behind the Hatch-Waxman Act: to bring more low-cost generic drugs to consumers.
   Because the district has a bench experienced in patent litigation, the District of Delaware
   does not need to adopt local patent rules and should continue its current practice of rarely
   hearing summary judgment motions in ANDA cases.




      *
        J.D. candidate, Northwestern University Pritzker School of Law, 2016; B.S. Chemistry, Illinois
   Wesleyan University, 2012. The author wishes to thank Laura A. Lydigsen, a Shareholder at the firm of
   Brinks, Gilson & Lione and Northwestern Pritzker Law Professor David L. Schwartz for each of their
   helpful insights, comments, feedback, and guidance throughout the writing process and the staff and
   executive board of the Northwestern Journal of Technology & Intellectual Property for their amazing
   support and patience.

                                                                                                               81
Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 4 of 32 PageID #:29228
   NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                                                  [2016


                                                     TABLE OF CONTENTS
   INTRODUCTION ............................................................................................................ 83

   I.            BACKGROUND OF THE HATCH-WAXMAN ACT ....................................... 84
         A.      ANDA Approval Process ...................................................................................... 85
         B.      Purpose and Policy of the Hatch-Waxman Act .................................................... 86
         C.      Paragraph IV Certifications .................................................................................. 87

   II.           LOCAL RULES AND SUMMARY JUDGMENT PRACTICE IN
                 THE DISTRICT OF DELAWARE ...................................................................... 88
         A.     The Local Rules: Delaware vs. New Jersey.......................................................... 89
         B.     The District of Delaware’s Local Rules................................................................ 89
              1. Delaware’s ANDA Procedures and Its Judges’ Idiosyncrasies ........................ 90

   III.          EMPIRICAL STUDY: SUMMARY JUDGMENT PRACTICE IN
                 DELAWARE VS. NEW JERSEY ........................................................................ 92
         A.      Data Collection for the Empirical Study ............................................................... 92
         B.      The Results of the Study ....................................................................................... 93
         C.      Summary Judgment Is Rare in the District of Delaware ...................................... 95
         D.      Delaware’s Practice: Disjunctive or Consistent and Predictable? ........................ 97

   IV.           NO NEED FOR DELAWARE TO CHANGE ITS PROCEDURES
                 IN ANDA CASES ................................................................................................ 98
         A.  The Purpose and Benefit of Local Patent Rules ................................................... 98
           1. Local Patent Rules Are Not Necessary in Delaware ...................................... 100
           2. The Benefits of Early Disclosure in ANDA Cases ......................................... 102
         B. Is Summary Judgment Proper in ANDA Litigation?.......................................... 103
           1. Summary Judgment Motions Are Not Necessary in ANDA Cases................ 103
           2. Delaware’s Practice Is Consistent with the Purpose of the Hatch-Waxman Act .
               ......................................................................................................................... 106

   CONCLUSION ............................................................................................................... 106




   82
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 5 of 32 PageID #:29229
     Vol. 14:1]                                                                            Katherine Rhoades


                                              INTRODUCTION


¶1         The United States pharmaceutical industry is a multi-billion dollar industry that
     continues to grow. Generic drug companies make up a large part of the pharmaceutical
     market, accounting for roughly seventy-one percent of the prescription drugs purchased
     annually. 1 Many Americans rely on these low-cost alternatives to brand-name drugs, but
     this booming industry did not always exist. The prior lengthy and expensive Food & Drug
     Administration (“FDA”) approval regime for pharmaceutical drugs left little incentive for
     generic drug manufacturers to seek FDA approval. This resulted in few low-cost
     alternatives for Americans unhappy with costly brand-name drug prices.
¶2         Congress sought to increase the availability of low-cost generic drugs to consumers.
     In September 1984, Congress created a streamlined approval process for generic drugs by
     passing the Drug Price Competition and Patent Term Restoration Act of 1984, which
     launched a new era in the generic drug industry. 2 This landmark legislation, commonly
     known as the Hatch-Waxman Act, allows a generic drug manufacturer (“generic”) to file
     an Abbreviated New Drug Application (“ANDA”) with the FDA, which significantly
     expedited the process to get the FDA approval necessary for bringing many generic drugs
     to the market. Congress sought to strike a balance between generics and innovators with
     this new legislation. Along with the expedited approval process for generics, the Hatch-
     Waxman Act also provided additional incentives to innovators such as a patent term
     extension and restrictions on the generic drugs eligible for the ANDA process. 3 For
     example, the Hatch-Waxman Act does not allow generics to place generic equivalents of
     patented drugs on the market, and owners of valid pharmaceutical patents can seek recourse
     in federal court under the Hatch-Waxman Act. 4
¶3         The United States District Court for the District of Delaware and the United States
     District Court for the District of New Jersey are overwhelmingly the favored jurisdictions
     of brand-name pharmaceutical companies seeking to enjoin generics from placing their
     allegedly infringing generic drugs on the market under the Hatch-Waxman Act. 5 This is
     due in part to the high number of drug companies headquartered or incorporated in
     Delaware or New Jersey. The local rules and local practice governing ANDA cases in
     these two districts vary significantly. Hatch-Waxman litigation in the District of Delaware
     can be described as “courtroom-specific”; that is, the local rules and procedures vary
     noticeably among its four Article III judges. 6 In comparison, the District of New Jersey

       1
          Somnath Pal, Shifts in the Generic-Drug Market: Trends and Causes, U.S. PHARMACIST (June 21,
     2013), http://www.uspharmacist.com/content/s/253/c/41309/ [https://perma.cc/QZY3-YEUP].
        2
          See Drug Price Competition and Patent Term Restoration Act of 1984 § 101, 21 U.S.C. § 355(j)
     (1984).
        3
          See id. § 201, 35 U.S.C. § 156 (1984); id. § 101.
        4
          See id. § 202, 35 U.S.C. § 271(e).
        5
          Kevin E. Noonan, Lex Machina Looks at ANDA Cases, PATENT DOCS (Nov. 5, 2014),
     http://www.patentdocs.org/2014/11/lex-machina-looks-at-anda-cases.html [https://perma.cc/RPM7-X5JR];
     Brian C. Howard, 2014 Patent Litigation Year in Review, LEX MACHINA 1, 13 (Mar. 26, 2015),
     http://pages.lexmachina.com/rs/lexmachina/images/2014 Patent Litigation Report.pdf
     [https://perma.cc/T2ZR-D7Y7] (“ANDA litigation is heavily concentrated in the Districts of New Jersey
     and Delaware.”). The most litigation occurs in the District of Delaware, followed by the District of New
     Jersey. Noonan, supra note 5.
        6
          See Judges’ Info, U.S. DISTRICT. CT. DISTRICT. DEL., http://www.ded.uscourts.gov/judges-info
     [https://perma.cc/6SXT-W2JQ].

                                                                                                          83
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 6 of 32 PageID #:29230
     NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                          [2016


     has adopted uniform local patent rules with Hatch-Waxman-specific provisions that govern
     all ANDA cases in the district, regardless of which of its twenty-five Article III judges
     presides over the case. 7 Additionally, Delaware’s judges seldom allow ANDA litigants to
     bring motions for summary judgment.
¶4         The Hatch-Waxman Act seeks to accelerate the process of bringing low-cost generic
     drugs to consumers. This article explores some of the District of Delaware’s practices and
     procedures in handling ANDA cases to see whether those practices frustrate the purpose
     behind the Hatch-Waxman Act by delaying the release of these low-cost drugs to the
     market. Part I presents the important provisions of the Hatch-Waxman Act that give rise
     to ANDA litigation, as well as the policies behind the Act. Part II explores the local rules
     and local practice in the District of Delaware and compares it with the District of New
     Jersey. This article focuses specifically on the District of Delaware but references the
     District of New Jersey’s local rules and procedures to contrast with Delaware. Part III
     presents an empirical study of summary judgment motion practice in ANDA cases in those
     two districts. Part IV concludes that while the District of Delaware’s local rules and
     procedures may seem disjunctive and inefficient at first glance, the district does not need
     uniform local patent rules because the judges are extremely experienced and efficient in
     handling patent cases, and of most relevance, in ANDA cases. However, Part IV further
     explains that the District of Delaware could improve its handling of ANDA cases by
     requiring early disclosure of the ANDA in litigation.

                        I. BACKGROUND OF THE HATCH-WAXMAN ACT
¶5         The Hatch-Waxman Act amended the Federal Food, Drug, and Cosmetic Act, and
     “effectively created the modern generic pharmaceutical industry.” 8 By enacting the Hatch-
     Waxman Act, Congress provided the FDA with a new complex regulatory scheme to
     govern the approval of generic drugs. 9 The approval process allows generics to get their
     lower-cost alternatives on the market more quickly than under the previous FDA regime.




         7
           See D.N.J. L. CIV. R. App. T. In 2011, New Jersey was selected to participate in the congressionally
     enacted Patent Pilot Program, see Pilot Program in Certain District Courts, Pub. L. No. 111-349 § 1, 124
     Stat. 3674 (2011), and has adopted procedures for the allocation of patent cases in its district, see D.N.J. L.
     CIV. R. 40.1(f); D.N.J. L. PAT. R. 1.5. Delaware was not selected to participate in the pilot program. See
     Ron Vogel, The Patent Pilot Program: Reassignment Rates and the Effect of Local Patent Rules, NYIPLA
     13, 13 (Oct./Nov. 2013), http://www.fr.com/files/Uploads/Documents/Vogel.NYIPLABulletin.Pilot-Patent-
     Program-Reassignment-Rates-and-Effects-of-Local-Rules.OctNov2013.pdf [https://perma.cc/BY2J-B45B].
     The Patent Pilot Program allows judges to transfer patent cases on their docket to a judge in the district who
     has opted to participate in the program. See id. “Delaware was the only patent-intense district not included
     in the Program.” Id. Since Delaware has only four Article III judges, its non-participation in the program
     is not unusual.
         8
           Matthew Avery, Continuing Abuse of the Hatch-Waxman Act by Pharmaceutical Patent Holders and
     the Failure of the 2003 Amendments, 60 HASTINGS L.J. 171, 175 (2008).
         9
           Colleen Kelly, The Balance Between Innovation and Competition: The Hatch-Waxman Act, the 2003
     Amendments, and Beyond, 66 FOOD & DRUG L.J. 417, 417 (2011).

     84
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 7 of 32 PageID #:29231
     Vol. 14:1]                                                                                     Katherine Rhoades


                                            A. ANDA Approval Process
¶6         Under the Hatch-Waxman Act, a generic seeking FDA approval of its drug may file
     an ANDA with the FDA 10 rather than a New Drug Application (“NDA”). 11 In comparison,
     before a research-based pharmaceutical company can market its pioneer drug, it must
     submit an NDA containing extensive pre-clinical and clinical data establishing the drug’s
     safety and efficacy. 12 Before the Hatch-Waxman Act, a generic seeking FDA approval
     had to submit an NDA. This meant that if an NDA submitted by the pioneer
     pharmaceutical company of the same drug had already been approved, the FDA still
     required the generic to file a lengthy NDA containing clinical data of the generic version
     of the approved drug even though the FDA had already concluded that the drug was safe
     and effective by approving the first NDA. 13 This regulatory system slowed the
     development of marketable generic equivalents. 14 Under the current system, rather than
     requiring the generic to submit full clinicals on safety and efficacy of the generic drug, the
     Hatch-Waxman Act instead requires that a generic submit an ANDA containing scientific
     data showing that the drug is the “bioequivalent” 15 of a drug approved in an NDA. 16
¶7         The Hatch-Waxman regulatory scheme ensures that generic drugs meet FDA quality
     standards, while simplifying the generic drug approval process. This encourages the
     development of generic drugs, thereby accelerating consumer access to these affordable
     drugs. 17 An ANDA applicant can rely entirely on the pioneer pharmaceutical company’s
     lengthy and costly clinical data provided in the approved NDA and has no obligation to
     provide the FDA with its own proof of safety and efficacy as long as the generic can prove
     bioequivalency. 18


        10
            21 U.S.C. § 355(j) (2015).
        11
            Id. § 355(a).
         12
            See Avery, supra note 8, at 174–75 (discussing the extensive testing and analysis pharmaceutical
     companies perform in order to prove the drug’s safety and efficacy in an NDA).
         13
            Id.
         14
            See id. In fact, “just before the Hatch-Waxman Act was passed, the FDA estimated there were
     approximately 150 brand-name drugs on the market with expired patents but no generic equivalents.” Id.
         15
            Under the Hatch-Waxman Act:
             A drug shall be considered to be bioequivalent to a listed drug if—
             (i) the rate and extent of absorption of the drug do not show a significant difference from the rate and
         extent of absorption of the listed drug when administered at the same molar dose of the therapeutic
         ingredient under similar experimental conditions in either a single dose or multiple doses; or
             (ii) the extent of absorption of the drug does not show a significant difference from the extent of
         absorption of the listed drug when administered at the same molar dose of the therapeutic ingredient
         under similar experimental conditions in either a single dose or multiple doses and the difference from
         the listed drug in the rate of absorption of the drug is intentional, is reflected in its proposed labeling, is
         not essential to the attainment of effective body drug concentrations on chronic use, and is considered
         medically insignificant for the drug.
             21 U.S.C. § 355(j)(8)(B).
         16
            Kelly, supra note 9, at 417. When filing an ANDA with the FDA, a generic need only “demonstrate
     that its generic drug has the same active ingredient, the same basic pharmacokinetics, and is bioequivalent
     to the pioneer drug.” Avery, supra note 8, at 176; see 21 U.S.C. § 355(j)(2)(A)(ii)–(iv). This does not
     suggest that the generic need only prove bioequivalency in its ANDA. A generic must submit a variety of
     information to the FDA in its ANDA, including chemistry manufacturing and controls. See 21 U.S.C. §
     355(j)(b)(2)(A)(vi). Therefore, while the amount of information submitted in an ANDA is substantially
     less than an NDA, there is still some meat to an ANDA.
         17
            Avery, supra note 8, at 176.
         18
            Id.; see Janssen Pharmaceutica, N.V. v. Apotex, Inc., 540 F.3d 1353, 1356 (Fed. Cir. 2008) (“Generic

                                                                                                                     85
  Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 8 of 32 PageID #:29232
      NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                         [2016


¶8        This eliminates duplicative research and clinical trial costs previously required of
    generics. 19
¶9        Even if a generic proves that its generic drug is the “bioequivalent” of a drug
    approved in an NDA, there are limits to the FDA’s approval power. The FDA cannot
    approve an ANDA for a generic drug that will infringe a valid patent. 20 When filing an
    ANDA, the generic must certify that the drug it seeks to market is (I) not patented, (II) the
    patent has expired, (III) the generic drug will not go on the market until the patent expires,
    or (IV) the “patent is invalid or will not be infringed by the manufacture, use, or sale of the
    [generic] drug . . . .” 21 These are referred to as Paragraph I, II, III, and IV certifications
    respectively. By filing a Paragraph IV certification, a generic seeks to market an equivalent
    of a patented drug before the patent has expired when it believes the patent is invalid, not
    infringed, or unenforceable. 22 But the Hatch-Waxman Act prohibits the FDA from
    approving an ANDA “until all patent protection and market exclusivity periods have
    expired.” 23
¶10       Once the FDA approves an ANDA containing a Paragraph IV certification, the
    generic receives 180-day marketing exclusivity for its approved generic drug. 24 The
    exclusivity period seeks to encourage and reward the first Paragraph IV challenger “for
    undertaking the costs and risks of patent litigation” in filing an ANDA challenging the
    validity of the patent. 25 Thus, a successful Paragraph IV challenger is given six months to
    market its generic drug without any generic competition. 26

                              B. Purpose and Policy of the Hatch-Waxman Act
¶11         The Hatch-Waxman Act was designed as a compromise between competing policy
      objectives. 27 One the one hand, Congress sought to increase the availability of low cost,


      drug companies are not required to conduct their own independent clinical trials to prove safety and
      efficacy, but can instead rely on the research of the pioneer pharmaceutical companies.”).
         19
            See Avery, supra note 8, at 176. And by not requiring generics to undertake duplicative clinical trials,
      the Act allows for safe, previously patented generic drug equivalents to reach consumers, while saving
      Americans billions of dollars. See Kelly, supra note 9, at 426.
         20
            See 21 U.S.C. § 355(j)(2)(A)(vii)(I)–(IV).
         21
            Id.
         22
            Michael R. Herman, The Stay Dilemma: Examining Brand and Generic Incentives for Delaying the
      Resolution of Pharmaceutical Patent Litigation, 111 COLUM. L. REV. 1788, 1795 (2011).
         23
            Kelly, supra note 9, at 418. By including this requirement, Congress sought to encourage generics to
      challenge stale patents on the market, while also giving valid patents the utmost protection to encourage
      innovation. See Janssen Pharmaceutica, 540 F.3d at 1355–56.
         24
            21 U.S.C. § 355(j)(5)(B)(iv).
         25
            Avery, supra note 8, at 178 (quoting Representative Henry Waxman, Speech at the Generic
      Pharmaceutical Association’s First Annual Policy Conference: Securing the Future of Affordable Medicine
      (Sept. 20, 2005)).
         26
            Avery, supra note 8, at 178. This period may be cut short. For example, the “180-day exclusivity can
      begin to run—with a court decision—even before an applicant has received approval for its ANDA. In that
      case, some, or all of the 180-day period, could expire without the ANDA applicant marketing its generic
      drug.” FTC Study: Generic Drug Entry Prior to Patent Expiration: Before the Senate Committee on the
      Judiciary (2003) (statement of Daniel E. Troy, Chief Counsel, FDA),
      http://www.fda.gov/NewsEvents/Testimony/ucm161034.htm [https://perma.cc/2QSW-ZCKQ].
         27
            See aaiPharma Inc. v. Thompson, 296 F.3d 227, 230 (4th Cir. 2002) (citations and internal quotation
      marks and omitted) (discussing how the Hatch-Waxman Act was an “effort to strike a balancing between
      two conflicting policy objectives”).

      86
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 9 of 32 PageID #:29233
      Vol. 14:1]                                                                                 Katherine Rhoades


      generic drugs for American consumers. 28 On the other hand, in doing so, Congress did not
      want to discourage research-based pharmaceutical companies from investing in the
      research and development of new drugs. 29 Legislators wanted to continue to incentivize
      pharmaceutical companies to research and invent new drugs to treat medical conditions. 30
      To achieve these objectives, Congress created the ANDA approval process for non-
      infringing generic drugs to increase competition among generics and research-based
      pharmaceutical drug companies, as well as competition between generics, thereby lowering
      costs to consumers. 31      Additionally, to provide incentives for research-based
      pharmaceutical companies to continue invest in research and development, the Hatch-
      Waxman Act included “patent term extensions of up to five years to compensate for
      marketing delays during the regulatory review period prior to the first permitted
      commercial marketing of a new drug.” 32

                                         C. Paragraph IV Certifications
¶12          Litigation frequently arises under the Hatch-Waxman Act. Hatch-Waxman litigation
      arises when a generic files an ANDA with the FDA containing a “[P]aragraph IV
      certification challenging a brand drug manufacturer’s patent(s)”. 33 Filing an ANDA with
      a Paragraph IV certification is itself an act of patent infringement. 34 Therefore, the Hatch-
      Waxman Act requires all Paragraph IV ANDA filers to provide notice to the challenged
      patent holder (“patentee”), which should “include a detailed statement of the factual and
      legal basis” of why the applicant believes “that the patent is invalid or will not be
      infringed.” 35 Upon receipt of the notice, the patent holder can bring an infringement action
      against the ANDA applicant within forty-five days. 36 However, if the patent holder fails
      to file a suit within that time, “the approval [of the ANDA] shall be made effective
      immediately” upon the FDA’s completion of substantive review of the ANDA. 37


         28
             See H.R. REP. NO. 98–857, pt. 1, at 14 (1984) (“The purpose of Title I of the bill is to make available
      more low cost generic drugs by establishing a generic drug approval procedure for pioneer drugs first
      approved after 1962.”); Avery, supra note 8, at 172 (noting that such a balance of rights is necessary to
      prevent pharmaceutical pioneers from reaping “monopoly profits indefinitely”).
          29
             Kelly, supra note 9, at 417; see Avery, supra note 8, at 171 (noting that “[t]he pharmaceutical industry
      is one of the few industries that requires patent protection to ensure the profitability of its innovative
      products” due to the enormous costs that companies must sink into research and development).
          30
             Kelly, supra note 9, at 417.
          31
             Id.
          32
             Rebecca S. Eisenberg, The Role of the FDA in Innovation Policy, 13 MICH. TELECOMM. & TECH. L.
      REV. 345, 357–58 (2007); see Drug Price Competition and Patent Term Restoration Act of 1984 § 201, 35
      U.S.C. § 156 (1984).
          33
             2014 Patent Litigation Study, PRICEWATERHOUSECOOPERS 1, 20 (2014),
      http://www.pwc.com/en_US/us/forensic-services/publications/assets/2014-patent-litigation-study.pdf
      [https://perma.cc/PP35-S5ZF].
          34
             See 35 U.S.C. § 271(e)(2)(A) (2015) (“It shall be an act of infringement to submit . . . [an ANDA] for
      a drug claimed in a patent or the use of which is claimed in a patent . . . .”).
          35
             21 U.S.C. § 355(j)(2)(B)(iv)(II).
          36
             Id. § 355(j)(5)(B)(iii); see also 35 U.S.C. § 271(e)(5) (allowing a generic to bring a declaratory
      judgment action against the patentee if the patentee fails to bring an infringement action within the forty-
      five day period).
          37
             21 U.S.C. § 355(j)(5)(B)(iii). While the statute uses the “immediately” language, it is a bit
      misleading. If no suit is filed within forty-five days, that does not mean that the ANDA will be approved
      on day forty-six. It may take years for the FDA to complete its substantive review of the ANDA.

                                                                                                                 87
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 10 of 32 PageID #:29234
      NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                    [2016


¶13         If the patent holder does assert its patent against the ANDA filer within the forty-five
    day time period, it automatically triggers a thirty-month stay. 38 During the thirty-month
    stay, “the FDA is barred from approving the ANDA” but may tentatively approve the
    application, which “become[s] effective immediately upon expiration of the stay.” 39 The
    stay is intended to protect patent holders with valid drug patents, 40 but if the patent expires
    or if a district court finds the patent invalid or not infringed by the ANDA, the FDA can
    immediately approve the ANDA before expiration of the thirty-month stay. 41
¶14         The litigation between patentees and ANDA filers are bench trials that rarely award
    damages. 42 Damages are rare in these suits because the alleged infringer has not put the
    drug on the market yet, and thus, usually has not made any infringing sales prior to the
    suit. 43 Instead, patentees seek injunctive relief from the court to prevent a generic from
    putting their drug on the market. 44 Because patentees risk losing patent protection on their
    highly profitable brand-name drugs, the potential economic implications of ANDA
    litigation are significant.

        II. LOCAL RULES AND SUMMARY JUDGMENT PRACTICE IN THE DISTRICT
                                OF DELAWARE
¶15          At first glance, in comparing the two most favored ANDA litigation districts, the
      District of Delaware’s rules and procedures in handling ANDA cases appear disjunctive
      and inefficient compared to the District of New Jersey’s rules and practice. ANDA
      litigation has grown substantially in the past decade, and Delaware and New Jersey are the
      most active districts for ANDA litigation by far. 45 These two districts combined have
      handed down almost half of all ANDA court decisions since 1995, 46 which is not surprising
      since these districts are home to many pharmaceutical companies. However, the local court
      rules governing ANDA cases in the District of Delaware and the District of New Jersey
      are significantly different. Also, the local procedures in ANDA cases, specifically
      summary judgment practice, differ considerably between these two districts. While this
      article focuses specifically on ANDA litigation in the District of Delaware, New Jersey’s
      local rules and practice are referred to for comparison. It is worth comparing the districts’
      procedures in handling ANDA cases to evaluate whether the District of Delaware’s rules
      and practice are efficient in furthering the objectives of the Hatch-Waxman Act.


           38
            See id.
           39
            Avery, supra note 8, at 177; see 21 U.S.C. § 355(j)(5)(B)(iv)(II)(dd).
         40
            Avery, supra note 8, at 177.
         41
            See 21 U.S.C. § 355(j)(5)(B)(iii)(I)–(II).
         42
            See Brian D. Coggio et al., The Right to a Jury Trial in Actions Under the Hatch-Waxman Act, 79 J.
      PAT. & TRADEMARK OFF. SOC’Y 765, 767 (1997).
         43
            See id.
         44
            See id.; see 35 U.S.C. § 271(e)(4).
         45
            Noonan, supra note 5; see Howard, supra note 5, at 13; 2013 Patent Litigation Study,
      PRICEWATERHOUSECOOPERS 1, 28 (2013), http://www.pwc.com/en_US/us/forensic-
      services/publications/assets/2013-patent-litigation-study.pdf [https://perma.cc/7N4E-SA88]. The “most
      ANDA litigation occurs in the District of Delaware (678 cases),” followed by “the District of New Jersey
      (481 cases) . . . .” Noonan, supra note 5.
         46
            See 2013 Patent Litigation Study, supra note 45, at 28; see also Noonan, supra note 5. Since 1995,
      there have been 137 ANDA court decisions, and sixty-two of those decisions were handed down by judges
      in Delaware or New Jersey. 2013 Patent Litigation Study, supra note 45, at 28

      88
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 11 of 32 PageID #:29235
      Vol. 14:1]                                                                                 Katherine Rhoades


                                A. The Local Rules: Delaware vs. New Jersey
¶16          Over the last decade, patent rules have become an integral part of patent litigation. 47
      At least twenty-four U.S. district courts have formally adopted local patent rules to govern
      patent litigation. 48 The District of New Jersey is one of those many districts. 49 The District
      of New Jersey has also amended its local patent rules to include unique disclosure
      provisions exclusive to patent cases arising under the Hatch-Waxman Act. 50 The District
      of Delaware has not followed suit. Delaware has adopted neither rules to govern Hatch-
      Waxman cases nor any local patent rules. 51 New Jersey’s bench has twenty-five Article
      III judges 52 while the District of Delaware has four. 53 The purpose of local patent rules is
      to increase predictability and efficiency by promoting uniformity among the district, 54 so
      uniform local patent rules may be more important in districts with more district court
      judges, such as the District of New Jersey. However, like several other districts, the District
      of Delaware’s individual judges do have standing orders similar to local patent rules. 55

                                   B. The District of Delaware’s Local Rules
¶17          The District of Delaware’s local rules differ significantly from the District of New
      Jersey’s local patent rules and Hatch-Waxman provisions. Most apparent is the fact that
      Delaware has not adopted local patent rules, let alone Hatch-Waxman provisions. 56 In fact,
      among its Local Civil Rules, Delaware has only one rule specifically directed at patent
      cases. 57


         47
            See Travis Jensen, Basics, LOCAL PATENT RULES, http://www.localpatentrules.com/basics/ (last
      visited Mar. 5, 2016) [https://perma.cc/J799-E4YB]. The Northern District of California was the first to
      adopt local patent rules in 2001. Arthur Gollwitzer III, Local Patent Rules—Certainty and Efficiency or a
      Crazy Quilt of Substantive Law?, 13 ENGAGE: J. FEDERALIST SOC’Y PRAC. GROUPS 94, 94 (2012).
         48
            Gollwitzer, supra note 47, at 94; see generally D.N.J. L. PAT. R.; E.D. TEX. P.R.; N.D. ILL. LPR.
      District courts have authority to adopt local patent rules under Federal Rule of Civil Procedure 83.
      Gollwitzer, supra note 47, at 95; see FED. R. CIV. P. 83.
         49
            See generally D.N.J. L. PAT. R. These rules govern all civil actions “which allege infringement of a
      patent in a complaint, counterclaim, cross-claim or third party claim, or which seek a declaratory judgment
      that a patent is not infringed, is invalid or is unenforceable.” D.N.J. L. PAT. R. 1.2.
         50
            See D.N.J. L. PAT. R. 3.6 (“Disclosure Requirements for Patent Cases Arising Under 21 U.S.C. § 355
      (commonly referred to as “the Hatch-Waxman Act”)).
         51
            See generally D. DEL. LR.
         52
            At the time this article was written, the District of New Jersey had fourteen active Article III judges,
      eight Article III judges with senior status, and three judicial vacancies. United States District Court for the
      District of New Jersey, BALLOTPEDIA,
      https://ballotpedia.org/United_States_District_Court_for_the_District_of_New_Jersey (last visited Feb. 26,
      2016) [https://perma.cc/LYC3-JK77]; see Our Judges, U.S. DISTRICT CT. DISTRICT N.J.,
      http://www.njd.uscourts.gov/our-judges (last visited Feb. 26, 2016) [https://perma.cc/Y7HY-TRGV].
         53
            Judges’ Info, U.S. DISTRICT CT. DISTRICT DEL., http://www.ded.uscourts.gov/judges-info (last visited
      Mar. 9, 2016) [https://perma.cc/VV2R-WVE7].
         54
            See Gollwitzer, supra note 47, at 94. With more judges, there is more potential for variation between
      judges.
         55
            See Jensen, supra note 47; see e.g., Standing Orders, U.S. DISTRICT CT. DISTRICT DEL.,
      http://www.ded.uscourts.gov/court-info/local-rules-and-orders/general-orders (last visited Mar. 9, 2016)
      [https://perma.cc/7TA4-9VVN].
         56
            See generally, D. DEL. LR.
         57
            See D. DEL. LR 3.2 (“In all patent cases, copies of the patents at issue shall be attached and filed with
      the complaint.”).

                                                                                                                  89
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 12 of 32 PageID #:29236
      NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                        [2016


      1. Delaware’s ANDA Procedures and Its Judges’ Idiosyncrasies
¶18       Since the District of Delaware has not adopted local patent rules, the procedures
    governing ANDA cases in Delaware are “courtroom specific.” The District of Delaware
    has one division, and its bench comprises only four Article III judges—Chief Judge
    Leonard P. Stark, Judge Sue L. Robinson, Judge Gregory M. Sleet, and Judge Richard G.
    Andrews. 58 While Delaware has not adopted local patent rules, its individual judges have
    standing orders and guidelines that operate in effect like local patent rules. 59 However,
    unlike uniform local patent rules, the standing orders and guidelines are specific to the
    individual judge. 60 For example, each judge has his or her own model scheduling order
    for patent cases that sets out his or her general default procedures. 61 But the pertinent
    procedures for each judge vary considerably, and thus, the procedures governing ANDA
    cases in Delaware depend on to whose courtroom the parties are assigned.
¶19       In June 2014, Chief Judge Leonard P. Stark implemented new patent procedures for
    handling patent cases in his courtroom. 62 Those revised procedures include provisions
    governing almost all aspects of litigation, including: discovery, scheduling and case
    management, motions, invalidity and infringement contentions, Markman hearings, 63
    summary judgment, Daubert motions, 64 pretrial orders, and trial. 65 However, these patent
    procedures govern only “all non-ANDA patent cases” assigned to Chief Judge Stark. 66 The
    Chief Judge also has two different scheduling orders for patent cases: (1) Patent Scheduling


         58
            See Comparison of the Most Popular Patent Venues, LAW360 (Dec. 10, 2009),
      http://www.cooley.com/files/Law360.Patent Venue Article. Mitchell.Tilly.pdf [https://perma.cc/9FUA-
      FVUT]; see also Judges Info, supra note 53.
         59
            See Standing Orders, supra note 55. Each judge also has procedures and guidelines to govern patent
      cases in their courtroom that they post on their individual pages on the district’s website. See also Judges
      Info, supra note 53.
         60
            See Judges Info, supra note 53.
         61
            See e.g., Revised Patent Form Scheduling Order (ANDA), U.S. DISTRICT CT. DISTRICT DEL. (July 1,
      2014), http://www.ded.uscourts.gov/sites/default/files/Chambers/LPS/PatentProcs/LPS-PatentSchedOrder-
      ANDA.pdf [https://perma.cc/22VY-FAVX] [hereinafter Chief J. Stark’s ANDA Patent Scheduling Order];
      Patent Case Scheduling Order, U.S. DISTRICT CT. DISTRICT DEL. (Feb. 5, 2015),
      http://www.ded.uscourts.gov/sites/default/files/Chambers/SLR/Forms/Sched-Order-Patent2-05-15.pdf
      [https://perma.cc/228C-TU3N] [hereinafter J. Robinson’s Patent Scheduling Order].
         62
            See Honorable Leonard P. Stark, Revised Procedures for Managing Patent Cases, U.S. DISTRICT CT.
      DISTRICT DEL. 1, 1 (June 18, 2014),
      http://www.ded.uscourts.gov/sites/default/files/Chambers/LPS/PatentProcs/LPS-PatentProcedures.pdf
      [https://perma.cc/5WQW-XCJG] [hereinafter Chief J. Stark’s Patent Procedures].
         63
            In Markman v. Westview Instruments, Inc., the U.S. Supreme Court held that in patent cases, the issue
      of claim construction is a matter of law reserved for the district court judge, not the jury. 517 U.S. 370,
      388–89 (1996). The Supreme Court recently reaffirmed this aspect of Markman. See Teva Pharm. v.
      Sandoz, Inc., 135 S. Ct. 831, 835 (2015). Thus, judges now hold a pretrial claim construction hearing, or a
      “Markman hearing,” to hear the parties’ arguments on how to construe the claims in the asserted patent.
      Frank M. Gasparo, Markman v. Westview Instruments, Inc. and its Procedural Shock Wave: The Markman
      Hearing, 5 J.L. & POL’Y 723, 724–25 (1997).
         64
            Trial judges, including those presiding over ANDA cases, are charged with the task of acting as
      gatekeepers to expert testimony and must determine the reliability and relevance of an expert’s testimony
      before it is admissible. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). Parties can
      seek to exclude unreliable expert testimony by filing a pretrial motion known as a “Daubert motion.” See
      Andrew Jurs, Gatekeeper with a Gavel: A Survey Evaluating Judicial Management of Challenges to Expert
      Reliability and Their Relationship to Summary Judgment, 83 Miss. L.J. 325, 326 (2014).
         65
            See generally Chief J. Stark’s Patent Procedures, supra note 62.
         66
            Id. at 1 (emphasis in original).

      90
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 13 of 32 PageID #:29237
     Vol. 14:1]                                                                             Katherine Rhoades


    Order (non-ANDA) 67 and (2) Patent Scheduling Order (ANDA). 68 The non-ANDA patent
    scheduling order contains a section for Chief Judge Stark to set a deadline for all case
    dispositive motions, such as motions for summary judgment. 69 In comparison, his ANDA
    patent scheduling order states: “[a]bsent agreement between the parties, the Court will
    generally not hear case dispositive motions in ANDA cases.” 70
¶20        Unlike Chief Judge Stark, Judge Sue L. Robinson has only one patent case
    scheduling order, which appears to apply to ANDA cases as well as non-ANDA. 71 Judge
    Robinson’s patent scheduling order allows parties to file summary judgment motions with
    no explicit constraint on parties to ANDA cases. 72 Judge Robinson also provides patent
    litigants with certain guidelines that govern her courtroom; but again, she makes no
    distinction between normal patent cases and ANDA cases. 73 For example, she permits
    each party to file “one motion relating to infringement and one motion relating to
    validity.” 74
¶21        Judge Gregory M. Sleet has implemented his own procedural rules to govern his
    courtroom as well. Like Judge Robinson, he has only one scheduling order to govern all
    patent cases. 75 However, his scheduling order requires that “[p]rior to filing any summary
    judgment motion, the parties must submit letter briefs seeking permission to file the
    motion.” 76 Also unique to Judge Sleet are his patent standing orders, which provide for
    appointment of “special masters” to hear discovery disputes in patent cases. 77


        67
           Revised Patent Form Scheduling Order, U.S. DISTRICT CT. DISTRICT DEL. (June 2014),
     http://www.ded.uscourts.gov/sites/default/files/Chambers/LPS/PatentProcs/LPS-PatentSchedOrder-Non-
     ANDA.pdf [https://perma.cc/65QV-DY7U] [hereinafter Chief J. Stark’s non-ANDA Patent Scheduling
     Order].
        68
           Chief J. Stark’s ANDA Patent Scheduling Order, supra note 61.
        69
           See Chief J. Stark’s non-ANDA Patent Scheduling Order, supra note 67, at 11.
        70
           Chief J. Stark’s ANDA Patent Scheduling Order, supra note 61, at 10.
        71
           See J. Robinson’s Patent Scheduling Order, supra note 61.
        72
           See id.
        73
           See, e.g., Additional Civil Trial Guidelines for Patent Cases, U.S. DISTRICT CT. DISTRICT DEL. (Dec.
     21, 2010),
     http://www.ded.uscourts.gov/sites/default/files/Chambers/SLR/Misc/Additional_Civil_Trial_Guidelines-
     Patent_Cases_12-21-10.pdf [https://perma.cc/FA69-WR6W] [hereinafter J. Robinson’s Additional
     Guidelines]; Briefing Guidelines in Complex Cases, U.S. DISTRICT CT. DISTRICT DEL. (Dec. 3, 2013),
     http://www.ded.uscourts.gov/sites/default/files/Chambers/SLR/Misc/Briefing_Guidelines-Complex_Cases-
     12-3-13.pdf [https://perma.cc/3QAG-G7HC] [hereinafter J. Robinson’s Briefing Guidelines]; Guidelines
     for Claim Construction Rulings in Patent Cases, U.S. DISTRICT CT. DISTRICT DEL. (Dec. 21, 2010),
     http://www.ded.uscourts.gov/sites/default/files/Chambers/SLR/Misc/Claim_Construction_Guideline_12-
     21-10.pdf [https://perma.cc/Y9ZC-TZKE] [hereinafter J. Robinson’s Claim Construction Guidelines].
        74
           J. Robinson’s Briefing Guidelines, supra note 73, at 2.
        75
           Scheduling Order [Patent], U.S. DISTRICT CT. DISTRICT DEL. (Feb. 25, 2014),
     http://www.ded.uscourts.gov/sites/default/files/Chambers/GMS/Forms/Sched_Order_Patent_Rev02-25-
     14.pdf [https://perma.cc/C6RH-5Q79] [hereinafter J. Sleet’s Patent Scheduling Order].
        76
           Id. at 4 (emphasis added).
        77
           See, e.g., Special Master Standing Order, U.S. DISTRICT CT. DISTRICT DEL. (June 13, 2011),
     http://www.ded.uscourts.gov/sites/default/files/Chambers/GMS/Orders/PDF/Special_Masters_Standing
     Order_6-8-11.pdf [https://perma.cc/A8CR-LRZ2] [hereinafter J. Sleet’s Special Master Standing Order];
     Procedures – Appointment of Special Masters to Hear Discovery Disputes in Intellectual Property Cases,
     U.S. DISTRICT CT. DISTRICT DEL. (Sept. 2004),
     http://www.ded.uscourts.gov/sites/default/files/Chambers/GMS/Orders/PDF/spmasproc.pdf
     [https://perma.cc/T5CV-KWNY] [hereinafter J. Sleet’s Special Master Procedures]; Panel – Appoint of
     Special Masters to Hear Discovery Disputes in Intellectual Property Cases, U.S. DISTRICT CT. DISTRICT
     DEL. (Sept. 2004),

                                                                                                            91
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 14 of 32 PageID #:29238
      NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                  [2016


¶22          Among Delaware’s four Article III judges, Judge Richard G. Andrews has the fewest
      patent-specific procedures and guidelines. Like Judge Robinson and Judge Sleet, he has
      only one scheduling order for patent cases. 78 Similarly, his patent scheduling order allows
      parties to file case dispositive motions without reference to ANDA cases, 79 but his
      scheduling order is the only explicit guideline applicable to patent cases in his courtroom. 80
      What is unique about Judge Andrews’s scheduling order is that he has a unique procedure
      for claim construction. 81 Instead of having the parties file separate claim construction
      charts and briefs for the Markman hearing, he requires the parties to exchange their
      proposed claim terms for construction, exchange their proposed constructions, confer, and
      file a Joint Claim Construction Chart, as well as a Joint Claim Construction Brief. 82

      III. EMPIRICAL STUDY: SUMMARY JUDGMENT PRACTICE IN DELAWARE VS.
                                 NEW JERSEY
¶23          Along with the local rules, the local procedures for handling ANDA cases in the
      District of Delaware and the District of New Jersey vary notably. Specifically, the two
      districts differ significantly in how they handle summary judgment motions in ANDA
      cases. This article presents an empirical study that compares the summary judgment
      practice in the two districts. Like most litigation, the majority of ANDA cases end in
      settlement. 83 Therefore, the number of final decisions on the merits to evaluate for this
      study was limited. Nevertheless, the results of this empirical study show the general way
      in which the two districts handle motions for summary judgment and the variance between
      the districts’ practices. The data also reveals that the four Article III judges in Delaware
      rarely allow parties to ANDA cases to bring motions for summary judgment.

                               A. Data Collection for the Empirical Study
¶24         This empirical study was conducted by collecting data from ANDA cases filed in the
      Districts of Delaware and New Jersey between 2009 and 2013. The author searched the
      dockets of the two districts for cases filed during the relevant time period using Bloomberg
      Law’s docket search feature. The study was limited to ANDA cases filed on or after
      January 1, 2009 through December 31, 2013. The dockets were searched using the
      keywords “ANDA AND summary judgment” and “Hatch-Waxman AND summary
      judgment.” The search found every case in those districts where a document on the docket




      http://www.ded.uscourts.gov/sites/default/files/Chambers/GMS/Orders/PDF/spmaspanel.pdf
      [https://perma.cc/4HAX-WBA7] [hereinafter J. Sleet’s Special Masters Panel].
         78
            See Scheduling Order, U.S. DISTRICT CT. DISTRICT DEL. (Apr. 2012),
      http://www.ded.uscourts.gov/sites/default/files/Chambers/RGA/Forms/Rule16_Scheduling_Order-
      Patent.pdf [https://perma.cc/SSH5-L8TS] [hereinafter J. Andrews’s Patent Scheduling Order].
         79
            See id. at 6.
         80
            See Judge Richard G. Andrews, U.S. DISTRICT CT. DISTRICT DEL.,
      http://www.ded.uscourts.gov/judge/judge-richard-g-andrews (last visited Mar. 10, 2016)
      [https://perma.cc/DR7X-JJ9A].
         81
            See J. Andrew’s Patent Scheduling Order, supra note 78, at 3–4.
         82
            See id. at 3–5.
         83
            See 2014 Patent Litigation Study, supra note 33, at 21.

      92
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 15 of 32 PageID #:29239
      Vol. 14:1]                                                                                 Katherine Rhoades


    contained the word “summary judgment” and either “ANDA” or “Hatch-Waxman” in its
    title or body. 84
¶25        The author subsequently analyzed every docket sheet within those search parameters
    and recorded whether a motion for summary judgment, request for leave to file a motion
    for summary judgment, or both were filed within each case. 85 In analyzing those cases in
    which a party filed a motion for summary judgment or sought leave to file a motion for
    summary judgment, the author also recorded the judge’s decision.

                                            B. The Results of the Study
¶26          The data collected from the empirical study is presented in Table I. Table I shows
      the number of cases where a party brought at least one motion for summary judgment, the
      number of cases where a motion was granted, and the number of cases where the judge
      issued a summary judgment decision and that decision was case dispositive. Table I further
      shows the number of cases where a party requested leave to file a motion for summary
      judgment and whether that request was granted. Table I displays the data from the
      empirical study by district. The data for the District of Delaware is further broken down
      by judge since the procedures governing ANDA cases in Delaware vary by judge. 86 The
      results for the District of New Jersey were not separated by judge because New Jersey has
      six times the number of judges as the District of Delaware and has uniform patent rules
      governing ANDA cases. Therefore, the author presumed that New Jersey was less likely
      to have wide divergence between judges. The data presented in Table I was also organized
      into Chart I to compare the summary judgment practice between the two districts. The data
      for the District of Delaware was further arranged in Chart II to show the variance among
      its four Article III judges.

      TABLE I. SUMMARY JUDGMENT DATA FOR ANDA CASES 2009–2013 87
                                       Delaware                 New Jersey
                        Stark Robinson Sleet Andrews All Judges All Judges
       Summary Judgment
       Motions            2      1       0      4         7         31
       Granted
       Summary Judgment
       Motions 88         1      1       0      2         4         10

         84
            The author acknowledges that the results are dependent upon the search terms used and Bloomberg
      Law’s algorithm and is cognizant that there may be relevant cases that did not meet the search parameters.
      However, the objective of the empirical study was to compare the general summary judgment practice in
      the two districts in ANDA cases. Therefore, even if the data is not complete, the results are still useful for
      showing this point.
         85
            If an ANDA case was filed before December 31, 2013 but the case had not reached the dispositive
      motion stage, no data for that case was recorded.
         86
            See supra Section II(B).
         87
            For the data used to compile Table I, see Empirical Study Data, infra Appendix A.
                88
                   If a motion for summary judgment was not granted, that does not necessarily mean that the
      motion was denied. The results reflect only those cases where the judge reached a decision on the
      summary judgment motion(s). There were two summary judgment motions filed in the District of
      Delaware and recorded in Table I—one before Judge Andrews and the other before Judge Stark— that
      were neither granted nor denied. See Medicis Pharm. Corp. v. Actavis Mid Atlantic LLC, No. 11-409 (D.

                                                                                                                  93
Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 16 of 32 PageID #:29240
   NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                          [2016


    Cases Decided at
    Summary Judgment                       0       1          0           2               3                 1
    Requests for Leave to
    File a Motion for
    Summary Judgment 89                    2       0          4           4              10                 1
    Granted Requests for
    Leave to File Motion
    for Summary
    Judgment 90                            0       0          0           1               1                 1

   CHART I. SUMMARY JUDGMENT DATA: DELAWARE & NEW JERSEY
                          35


                          30


                          25
        Number of Cases




                          20


                          15


                          10


                          5


                          0
                                Summary     Granted Cases Decided Requests for                 Granted
                                Judgment   Summary at Summary       Leave                      Requests
                                 Motions   Judgment  Judgment
                                            Motions




   Del. Apr. 12, 2013) (order granting parties’ joint stipulation of dismissal with prejudice); Novartis Pharm.
   Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. July 7, 2013) (order granting the parties’ joint
   stipulation of noninfringement and dismissing the case).
                           89
               This data includes formal requests for leave as well as letters to judges requesting permission to
   file a motion for summary judgment or to alter their usual practice of not allowing dispositive motions.
   The author notes that there may have been informal requests that were not reflected on the dockets.
            90
               If a request for leave was not granted, that does not mean that the request was necessarily
   denied. The results reflect only those cases where the judge reached a decision on the request. There was
   one request for leave before Judge Andrews that was withdrawn before he rendered a decision. See
   Novartis Pharm. Corp. v. Noven Pharm. Inc., No. 13-527 (D. Del. Oct. 22, 2014) (notice of withdrawal of
   request for leave to file summary judgment).

   94
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 17 of 32 PageID #:29241
      Vol. 14:1]                                                                           Katherine Rhoades


      CHART II. SUMMARY JUDGMENT DATA IN DELAWARE BY JUDGE
                           5



                           4
         Number of Cases




                           3



                           2



                           1



                           0
                               Summary       Granted    Cases Decided Requests for           Granted
                               Judgment     Summary      at Summary     Leave                Requests
                                Motions     Judgment      Judgment
                                             Motions


¶27         Two things are apparent from the results of the empirical study: (1) the judges in the
      District of Delaware rarely allow parties to bring motions for summary judgment, and (2)
      there appears little uniformity among Delaware’s judges as to whether the motions will be
      allowed.

                                 C. Summary Judgment Is Rare in the District of Delaware
¶28         One thing is apparent from the results of the empirical study: the four judges in the
      District of Delaware entertain few summary judgment motions in ANDA cases. From
      2009–2013, litigants filed only seven motions for summary judgment before judges in the
      District of Delaware. 91 This may be because litigants know Delaware judges rarely
      entertain these motions or have realized that such motions are not successful in ANDA
      cases in the district. Of those seven motions, four were granted 92 and three were case

         91
            Summary Judgment Data for ANDA Cases 2009–2013, supra Table I; see Motion for Summary
      Judgment of Noninfringement by Upsher-Smith Labs. Inc., Auxilium Pharm. Inc. v. Upsher-Smith Labs.
      Inc., No. 13-148 (D. Del. Apr. 5, 2013); Motion for Summary Judgment of Noninfringement by Alvogen
      Grp. Inc., Novartis Pharm. Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. June 24, 2014); Motion
      for Summary Judgment of Invalidity by Mylan Institutional Inc., Spectrum Pharm. Inc. v. InnoPharma Inc.,
      No. 12-260 (D. Del. Oct. 17, 2014); Motion for Partial Summary Judgment of Noninfringement by Actavis
      Mid Atlantic LLC, Medicis Pharm. Corp. v. Actavis Mid Atlantic LLC, No. 11-409 (D. Del. Mar. 1, 2013);
      Motion for Summary Judgment by Anchen Inc., Shire LLC v. Teva Pharm. USA Inc., No. 10-329 (D. Del.
      June 20, 2012); Motion for Summary Judgment of Invalidity by Sandoz Inc., Wyeth Holdings Corp. v.
      Sandoz Inc., No. 09-955 (D. Del. Feb. 10, 2012); Motion for Summary Judgment of Invalidity by Lupin
      Ltd., Abbott Labs. v. Lupin Ltd., No. 09-152 (D. Del. Mar. 25, 2011).
         92
            Auxilium Pharm. Inc. v. Upsher-Smith Labs. Inc., No. 13-148 (D. Del. Dec. 4, 2013) (order granting

                                                                                                           95
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 18 of 32 PageID #:29242
     NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                          [2016


    dispositive. 93 In comparison, the District of New Jersey’s judges entertained thirty-one
    motions and granted a third of those motions. 94 However, only one of those thirty-one
    motions was case dispositive. 95 Since 2009, there have been 678 ANDA cases filed in the
    District of Delaware and 481 filed in the District of New Jersey. 96 That means the District
    of New Jersey handles thirty percent fewer ANDA cases than Delaware 97 but entertains
    over four times the number of motions for summary judgment. 98 And while the District of
    New Jersey entertains over four times the number of summary judgment motions, its judges
    resolved fewer cases at summary judgment than Delaware’s judges between 2009 and
    2013. 99
¶29       In the District of Delaware, parties sometimes seek leave to file a motion for
    summary judgment. The requests, when made, are rarely granted. There were ten such
    requests for leave filed between 2009 and 2013, 100 but only one of those requests was

     motion for summary judgment of noninfringment); Spectrum Pharm. Inc. v. InnoPharma Inc., No. 12-260
     (D. Del. Aug. 4, 2015) (order granting motions for summary judgment of noninfringement and invalidity);
     Novartis Pharm. Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. June 24, 2014) (order granting
     defendants’ motion for summary judgment); Abbott Labs. v. Lupin Ltd., No. 09-152 (D. Del. May 19,
     2011) (order denying defendants’ motion for summary judgment of invalidity and granting plaintiffs’
     motion for summary judgment of validity).
         93
            Auxilium Pharm. Inc. v. Upsher-Smith Labs. Inc., No. 13-148 (D. Del. Dec. 30, 2013) (final judgment
     of noninfringement); Spectrum Pharm. Inc. v. InnoPharma Inc., No. 12-260 (D. Del. Aug. 4, 2015) (order
     directing clerk to close the case after holding the patents-in-suit invalid and not infringed); Novartis Pharm.
     Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. July 7, 2014) (final judgment of noninfringement).
         94
            Summary Judgment Data for ANDA Cases 2009–2013, supra Table I; see Noven Pharm. v. Watson
     Labs., Inc., No. 11-5997 (D.N.J. Nov. 26, 2013) (order granting defendants’ motion for summary judgment
     of invalidity and noninfringement and denying plaintiff’s cross-motion for summary judgment of validity);
     Shire LLC v. Amneal Pharm., LLC, No. 11-3781 (D.N.J. June 23, 2014) (order granting plaintiffs’ motions
     for summary judgment in part and denying in part and granting defendants’ motions for summary judgment
     in part and denying in part); Gilead Scis., Inc. v. Natco Pharm. Ltd., No. 11-1455 (D.N.J. Dec. 21, 2012)
     (order granting plaintiffs’ motion for summary judgment); Braintree Labs., Inc. v. Novel Labs., Inc., No.
     11-1341 (D.N.J. Jan. 18, 2013) (order granting plaintiff’s motions for summary judgment and denying
     defendant’s motion for summary judgment); Prometheus Labs. Inc. v. Roxane Labs., Inc., No. 11-1241
     (D.N.J. Dec. 16, 2013) (same); Prometheus Labs. Inc. v. Roxane Labs., Inc., No. 11-230 (D.N.J. Dec. 16,
     2013) (same); Janssen Prods., L.P. v. Lupin Ltd., No. 10-5954 (D.N.J. Mar. 12, 2014) (order granting in
     part and denying in part parties’ motions for summary judgment); Merck Sharp & Dohme Corp. v. Mylan
     Pharm. Inc., No. 09-6383 (D.N.J. Aug. 22, 2011) (order granting in part and denying in part plaintiff’s
     motions for summary judgment); Reckitt Benckiser Inc. v. Tris Pharma, Inc., No. 09-3125 (D.N.J. Dec. 21,
     2011) (order granting defendant’s motion for summary judgment); Sunovion Pharm. Inc. v. Teva Pharm.
     USA, Inc., No. 09-1302 (D.N.J. Jan. 1, 2013) (order granting defendants’ motion for summary judgment).
         95
            See Shire LLC v. Amneal Pharma., LLC, No. 11-3781 (D.N.J. July 21, 2014) (order of final
     judgment).
         96
            Noonan, supra note 5.
         97
            See id.
         98
            See Summary Judgment Data for ANDA Cases 2009–2013, supra Table I.
         99
            See id.
         100
             See Letter from Defendants Requesting Summary Judgment Practice, Fresenius Kabi USA, LLC v.
     Watson Labs. Inc., No. 13-1015 (D. Del. Mar. 4, 2014); Letter from Defendants Requesting Summary
     Judgment Practice, Fresenius Kabi USA, LLC v. Dr. Reddy’s Labs. Ltd., No. 13-925 (D. Del. Mar. 4,
     2014); Letter from Defendants Requesting Summary Judgment Practice, Novartis Pharm. Corp. v. Noven
     Pharm. Inc., No. 13-527 (D. Del. Oct. 15, 2014); Motion for Leave to File a Summary Judgment Motion,
     Novartis Pharm. Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. May 29, 2014); Letter from
     Defendants Requesting Leave to File a Summary Judgment Motion, Cubist Pharm., Inc. v. Hospira, Inc.,
     No. 12-367 (D. Del. Oct. 8, 2013); Letter from Defendants Requesting Leave to File a Summary Judgment
     Motion, Allergan Inc. v. Akorn Inc., No. 11-1270 (D. Del. May 24, 2012); Letter from Defendants
     Requesting Leave to File a Summary Judgment Motion, Galderma Labs. Inc. v. Amneal Pharm. LLC, No.
     11-1106 (D. Del. Apr. 17, 2012); Letter from Defendant Seeking Permission to File a Motion for Summary

     96
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 19 of 32 PageID #:29243
      Vol. 14:1]                                                                               Katherine Rhoades


      granted. 101 For example, Chief Judge Stark denied every request for leave during that time
      period. 102 In fact, Judge Andrews was the only judge to grant a party’s request for leave. 103
      In comparison, there was only one request for leave to file a motion for summary judgment
      in New Jersey, and that request was granted. 104 This may be because the judges in New
      Jersey regularly entertain motions for summary judgment in ANDA cases, and thus, parties
      need not seek permission before filing.

                   D. Delaware’s Practice: Disjunctive or Consistent and Predictable?
¶30          The results from the empirical study show that the judges in the District of Delaware
      do entertain motions for summary judgment occasionally, but the decision to hear such a
      motion appears discretionary to each individual judge. 105 At first glance, the District of
      Delaware’s practice may seem unpredictable and inconsistent. For example, Judge Sleet’s
      patent scheduling order requires parties to seek permission before filing motions for
      summary judgment, 106 but Judge Sleet denied every request between 2009 and 2013. 107 In
      comparison, between 2009 and 2013, Chief Judge Stark did not grant a single request for
      leave, yet he entertained motions for summary judgment in two cases where the parties did
      not first request leave to file the motions. 108 Similarly, Judge Andrews granted only one
      request for leave 109 but heard four motions for summary judgment. 110 On the other hand,

      Judgment, AbbVie Inc. v. Hospira Inc., No. 11-648 (D. Del. Jan. 4, 2013); Letter from Defendants Seeking
      Permission to File a Motion for Summary Judgment, Endo Pharm. Inc. v. Mylan Techs. Inc., No. 11-220
      (D. Del. Apr. 15, 2013); Letter from Defendant Requesting Leave to File a Motion for Summary Judgment,
      Roche Palo Alto LLC v. Endo Pharm. Inc., No. 10-261 (D. Del. June 4, 2010).
          101
              See Novartis Pharm. Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. June 24, 2014) (order
      granting defendants’ motion for leave to file a motion for summary judgment). Again, this study only
      looked at formal requests for leave or requests made through letters written to the judge. Requests for leave
      can also come through the scheduling order. See, e.g., AstraZeneca AV v. Aurobindo Pharma Ltd., No. 14-
      664 (D. Del. Oct. 17, 2014) (consolidated) (granting a request for leave via the parties’ proposed
      scheduling order). Requests for leave through the scheduling order were not looked at in this study, so
      there may be additional requests and grants that were made via the Rule 16 conference and scheduling
      order.
          102
              See Allergan Inc. v. Akorn Inc., No. 11-1270 (D. Del. June 21, 2012) (denying defendants’ request);
      Galderma Labs. Inc. v. Amneal Pharm. LLC, No. 11-1106 (D. Del. Apr. 23, 2012) (same).
          103
              See Novartis Pharm., No. 13-52 (order granting defendants’ motion for leave).
          104
              See Sunovion Pharm. Inc. v. Teva Pharm. USA, Inc., No. 09-1302 (D.N.J. Oct. 1, 2011) (order
      granting request for leave to file summary judgment motions).
          105
              See Summary Judgment Data for ANDA Cases 2009 – 2013, supra Table I.
          106
              See J. Sleet’s Patent Scheduling Order, supra note 75, at 4.
          107
              See Summary Judgment Data for ANDA Cases 2009 – 2013, supra Table I; Cubist Pharm., Inc. v.
      Hospira, Inc., No. 12-367 (D. Del. Jan. 15, 2014) (order denying defendant’s letter request to file a motion
      for summary judgment); AbbVie Inc. v. Hospira Inc., No. 11-648 (D. Del. Mar. 25, 2013) (oral order
      denying letter request for permission to file a motion for summary judgment); Endo Pharm. Inc. v. Mylan
      Techs. Inc., No. 11-220 (D. Del. May 3, 2013) (order denying letter request seeking leave to move for
      summary judgment); Roche Palo Alto LLC v. Endo Pharm. Inc., No. 10-261 (D. Del. Feb. 23, 2011)
      (stating that there will be no summary judgment practice during a telephone conference with the parties).
          108
              See Motion for Partial Summary Judgment of Noninfringement by Actavis Mid Atlantic LLC,
      Medicis Pharm. Corp. v. Actavis Mid Atlantic LLC, No. 11-409 (D. Del. Mar. 1, 2013); Motion for
      Summary Judgment of Invalidity by Lupin Ltd., Abbott Labs. v. Lupin Ltd., No. 09-152 (D. Del. Mar. 25,
      2011). The author recognizes that the parties may have requested leave through the Rule 16 conference
      and scheduling order, but no such request was present on the either case’s docket sheet.
          109
              See Novartis Pharm. Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. June 24, 2014) (order
      granting defendants’ motion for leave to file a motion for summary judgment).
          110
              See Motion for Summary Judgment of Noninfringement by Alvogen Grp. Inc., Novartis Pharm.

                                                                                                                97
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 20 of 32 PageID #:29244
      NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                     [2016


    in the only case where Judge Robinson granted a party’s request for leave, she also granted
    that same party’s motion for summary judgment. 111 The results displayed in Chart II
    further illustrate that the practices in the District of Delaware are “courtroom specific.” 112
¶31        The District of Delaware’s practice may seem inconsistent and discretionary, but
    Delaware’s practice is actually quite uniform. While each judge has discretion over
    whether he or she will entertain a motion for summary judgment or a request for leave to
    file such a motion in an ANDA case, the four Article III judges are surprisingly consistent
    in how they handle summary judgment motions. The results of the empirical study show
    that, overall, the District of Delaware’s judges entertain very few requests for leave and
    motions for summary judgment. 113 This practice is consistent across each of Delaware’s
    four Article III judges. Therefore, the District of Delaware’s tendency to exclude summary
    judgment practice in ANDA cases is actually consistent across the district. This gives
    parties predictability.

      IV. NO NEED FOR DELAWARE TO CHANGE ITS PROCEDURES IN ANDA CASES
¶32          Notwithstanding the variations among the judges’ standing orders, the investigation
      into the District of Delaware’s practice and the empirical study highlights the remarkable
      consistency between the judges in Delaware in granting—or even hearing—summary
      judgment motions in ANDA cases. There are certainly differences in the judges’ standing
      orders and summary judgment may not be an option for parties in ANDA cases in the
      District of Delaware, but litigants know what to expect in each judge’s courtroom based
      on their detailed standing orders and overall preference for no summary judgment motion
      practice. The District of Delaware does not need to adopt uniform local patent rules or
      specific Hatch-Waxman provisions as the District of New Jersey has done. Delaware could
      be more receptive to summary judgment motions, but its current practice is efficient in
      moving ANDA cases to trial, which are ultimately bench trials before the judge. However,
      the District of Delaware could benefit by requiring early disclosure of the ANDA in these
      cases.

                             A. The Purpose and Benefit of Local Patent Rules
¶33         Patent litigation imposes a number of additional “substantive, procedural, and
      administrative challenges” on tribunals due to the highly technical and complex nature of
      the subject matter. 114 Former Chief Judge Rader of the U.S. Court of Appeals for the
      Federal Circuit acknowledged “that one of the greatest challenges in patent law is ‘the


      Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. June 24, 2014); Motion for Summary Judgment of
      Invalidity by Mylan Institutional Inc., Spectrum Pharm. Inc. v. InnoPharma Inc., No. 12-260 (D. Del. Oct.
      17, 2014); Motion for Summary Judgment by Anchen Inc., Shire LLC v. Teva Pharm. USA Inc., No. 10-
      329 (D. Del. June 20, 2012); Motion for Summary Judgment of Invalidity by Sandoz Inc., Wyeth Holdings
      Corp. v. Sandoz Inc., No. 09-955 (D. Del. Feb. 10, 2012).
         111
             See Auxilium Pharm. Inc. v. Upsher-Smith Labs. Inc., No. 13-148 (D. Del. Dec. 4, 2013) (order
      granting motion for summary judgment of noninfringment).
         112
             See Summary Judgment Data for ANDA Cases 2009 – 2013, supra Chart II.
         113
             See Summary Judgment Data for ANDA Cases 2009 – 2013, supra Table I.
         114
             Pauline M. Pelletier, The Impact of Local Patent Rules on Rate and Timing of Case Resolution
      Relative to Claim Construction: An Empirical Study of the Past Decade, 8 J. BUS. & TECH. L. 451, 453
      (2013).

      98
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 21 of 32 PageID #:29245
      Vol. 14:1]                                                                                Katherine Rhoades


    expense and delay of the litigation system.’” 115 However, the complex issues in patent
    litigation can usually be narrowed to a short, critical list of case dispositive issues, such as
    whether a patent claim is valid or whether the ANDA filer’s drug infringes the claim. 116
    Thus, narrowing these issues early on in litigation reduces the complexity of the case. 117
¶34        Local patent rules can assist with narrowing complex patent infringement claims.
    Such rules usually require patentees to serve and disclose to the alleged infringers their
    asserted claims and infringement contentions. 118 These disclosures are typically in the
    form of charts whereby the patentee compares its patent in detail — “claim-by-claim,
    element-by-element” — with the alleged infringer(s)’s product(s). 119 Normal procedural
    rules may be insufficient to handle complex patent litigation cases. For example, if a
    patentee brings an infringement suit for its complicated patent containing fifty claims, the
    defendant’s attorney—even if very knowledgeable in the specific art—“would have a
    difficult time defending his client if the [patentee’s] attorney only made ‘a short and plain
    statement of the claim showing that the pleader is entitled to relief.’” 120 Further, without
    clear and organized contentions presented by the parties, it is difficult for a judge and
    jury 121—who do not have a background in the technology—to understand the important
    issues. 122
¶35        Along with reducing the complexity of patent cases, another major benefit of local
    patent rules can be a quicker resolution of patent cases. 123 Patent rules can affect the timing
    of a case, as well as the outcome. 124 Uniform rules can lead to fairly standard case
    management within a district, relatively predictable case timelines, and overall “increased
    efficiency.” 125
¶36        ANDA cases are unique from other forms of patent litigation. ANDA litigation
    begins when a generic files a Paragraph IV certification in its ANDA arguing that the patent
    is invalid, not infringed, or otherwise unenforceable. 126 The patent holder, usually a brand-
    name drug company, can then bring suit against the generic after the generic files the
    Paragraph IV certification because filing a Paragraph IV certification is a statutory-based


         115
             Id. at 462 (citations omitted).
         116
             See id.
         117
             Patent litigation issues do not become simple merely by narrowing the issues. The subject matter
      remains highly technical, though there remain fewer case dispositive issues. For example, a pharmaceutical
      patent may contain fifty claims, but judgment may turn on whether just one of those claims is valid. Thus,
      by narrowing the issues in the case to whether that one claim is valid, the litigation becomes more focused.
         118
             Megan Woodhouse, Shop ‘Til You Drop: Implementing Federal Rules of Patent Litigation Procedure
      to Wear Out Forum Shopping Patent Plaintiffs, 99 GEO. L.J. 227, 248 (2010).
         119
             See id. The patentee’s chart includes two columns. Id. The first column lists the asserted claim of
      the patent and separates the claim’s elements by rows, “and the second column [compares] specific
      information regarding the defendant’s product that allegedly infringes the elements of the [] patent.” Id.
      Patentees must also provide “the details regarding the legal theories [they] are using to assert the claims in
      the patent.” Id.
         120
             Id. 247–28 (quoting FED. R. CIV. P. 8(a)(2)).
         121
             While there are no juries in ANDA cases, there can be juries in other patent litigation suits. See
      Coggio et al., supra note 42, at 767.
         122
             Woodhouse, supra note 118, at 248.
         123
             See Pelletier, supra note 114, at 463; Woodhouse, supra note 118, at 252–53.
         124
             See Jensen, supra note 47.
         125
             Pelletier, supra note 114, at 463. When case schedules are predictable, attorneys can better estimate
      and stick to their clients’ case budgets. See Gollwitzer, supra note 47, at 94.
         126
             See 2014 Patent Litigation Study, supra note 33, at 20.

                                                                                                                99
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 22 of 32 PageID #:29246
      NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                         [2016


      act of infringement. 127 Frequently, the critical issue is whether the patent(s) on which the
      generic seeks to market its generic equivalent is valid. 128 Additionally, because the Hatch-
      Waxman Act requires all Paragraph IV ANDA filers to provide notice to the challenged
      patent holder, which “include[s] a detailed statement of the factual and legal basis” of why
      the applicant believes “that the patent is invalid or will not be infringed,” the ANDA filer
      is not in the same position as an accused infringer in a normal patent infringement action
      before litigation commences. 129 Instead, the ANDA filer is well aware of the risks
      associated with filing a Paragraph IV certification before it files the ANDA and has already
      established its noninfringement or invalidity position before the patentee files suit. 130

      1. Local Patent Rules Are Not Necessary in Delaware
¶37        It is no secret that the District of Delaware’s four Article III judges have extensive
    patent experience and are some of the most experienced in the country in handling patent
    infringement cases. 131 The District of Delaware leads all other district courts with the most
    patent case filings per judge, which results in an experienced bench. 132 In fact, Judge
    Andrews, Judge Robinson, Judge Sleet, and Chief Judge Stark are among the U.S. district
    court judges who hear the most patent cases, 133 and they are the four judges that hear the
    most ANDA cases in the country. 134 And when it comes to patent litigation, “[e]xperience
    leads to efficiency, uniformity, and better case management.” 135 All four Article III judges
    in the District of Delaware are extremely experienced and knowledgeable in patent issues
    despite the district’s lack of uniform patent rules. Unlike judges who “lack[] prior patent
    litigation experience [and] would benefit from patent trial rules,” 136 Delaware’s judges
    have extensive experience and it may be superfluous for Delaware to adopt uniform local
    patent rules.
¶38        The District of Delaware’s lack of local patent rules does not seem to have affected
    the district’s case efficiency or time-to-trial. 137 Research “suggests that districts with local


         127
             See 35 U.S.C. § 271(e)(2)(A) (2015); 21 U.S.C. § 355(j)(5)(B)(iii) (2015).
         128
             See 2014 Patent Litigation Study, supra note 33, at 20.
         129
             21 U.S.C. § 355(j)(2)(B)(iv)(II).
         130
             See id.
         131
             See Comparison of the Most Popular Patent Venues, supra note 58.
         132
             See id. The most patent cases are filed in the Eastern District of Texas, and the District of Delaware
      has the second most filings. Patent Litigation Statistics, IP LAW ALERT,
      http://iplawalert.wp.lexblogs.com/wp-content/uploads/sites/242/2014/03/Patent-Litigation-Research.pdf
      (last visited Mar. 13, 2016) [https://perma.cc/4S3D-6V8L]. These two districts “have nearly three times
      the number of patent cases as the third busiest district, the Central District of California.” Charles H.
      Chevalier et al., New Patent Case Scheduling Order Seeks to Achieve Efficiencies in Delaware, IP LAW
      ALERT (Mar. 26, 2014), http://www.iplawalert.com/2014/03/articles/patent/new-patent-case-scheduling-
      order-seeks-to-achieve-efficiencies-in-delaware/ [https://perma.cc/KU4Z-XNGK]. However, the District
      of Delaware has only four district court judges in comparison to eight in the Eastern District of Texas,
      Judges, U.S. DISTRICT CT. E. DISTRICT TEX., http://www.txed.uscourts.gov/page1.shtml?location=info (last
      visited Mar. 13, 2016) [https://perma.cc/99M3-HFND], and therefore has the most patent case filings per
      judge.
         133
             See Patent Litigation Statistics, supra note 132; see also 2014 Patent Litigation Study, supra note 33,
      at 22.
         134
             Noonan, supra note 5.
         135
             Woodhouse, supra note 118, at 252.
         136
             Id. at 247.
         137
             See 2013 Patent Litigation Study, supra note 45, at 30.

      100
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 23 of 32 PageID #:29247
      Vol. 14:1]                                                                                Katherine Rhoades


    patent rules process patent cases faster than districts lacking such rules.” 138 However, this
    research is not dispositive. 139 Additionally, experienced judges can resolve cases more
    quickly. 140 The District of Delaware has an overall faster time-to-trial—time from the day
    the complaint is filed to the first day of trial—than the District of New Jersey for patent
    cases that do not settle. 141 While local patent rules can decrease the time-to-trial,
    Delaware’s experienced bench is efficient in resolving patent disputes.
¶39        Uniform local patent rules could still benefit Delaware’s experienced bench.
    Although the District of Delaware’s judges are among the most knowledgeable in patent
    issues, including ANDA cases, it may appear there is no uniformity among the judges.
    Each judge has different standing orders that apply to cases in his or her courtroom, 142 and
    the procedures governing ANDA cases in the District of Delaware are “courtroom specific”
    and vary among the individual judges. 143 Uniform local patent rules can increase judicial
    efficiency for inexperienced and experienced judges alike. 144 Local patent rules could only
    improve the district’s efficiency in handling patent cases. However, because the District
    of Delaware has only four Article III judges—all of whom are extremely knowledgeable
    in patent issues—and patent litigation in that district is already more efficient than in other
    districts that have adopted local patent rules, it is probably not necessary for the District of
    Delaware to adopt local patent rules. 145
¶40        Even if the District of Delaware adopted local patent rules, thereby increasing
    uniformity across its bench, that would not create uniformity among all patent litigation,
    or more specifically, among ANDA litigation, in the United States. While many district
    courts have adopted uniform local patent rules, those rules only apply to that specific
    district. 146 Local patent rules vary widely among the twenty-four districts that have
    formally adopted them. 147 This disunity can “yield legal clutter, undue complexity, and
    unfairness” across patent litigation. 148




          138
              Gollwitzer, supra note 47, at 95 (discussing a study by LegalMetric that found “in districts adopting
      local patent rules, the average time patent cases were pending decreased by 2 1/2 months when compared
      to the average time pending prior to adopting the rules”).
          139
              See id. (noting that “[t]he two most notable patent ‘rocket-dockets,’ the Eastern District of Virginia
      and the Western District of Wisconsin, have not adopted local patent rules”).
          140
              See Woodhouse, supra note 118, at 244 (“Experienced judges would be more familiar with the stages
      of patent litigation, and trials would be faster.”).
          141
              See 2013 Patent Litigation Study, supra note 45, at 30. These statistics are not specific to ANDA
      litigation but instead are general statistics of patent litigation in those districts. See id.
          142
              See Standing Orders, supra note 55.
          143
              See e.g., Chief J. Stark’s ANDA Patent Scheduling Order, supra note 61; J. Robinson’s Patent
      Scheduling Order, supra note 61; J. Sleet’s Patent Scheduling Order, supra note 75; J. Andrews’s Patent
      Scheduling Order, supra note 78.
          144
              See Woodhouse, supra note 118, at 252–53.
          145
              Adding local patent rules certainly would not hurt the district, but the district may not see much
      benefit from adopting such rules. Local patent rules are designed to help judges inexperienced in patent
      issues, see id., and that certainly is not the case on the District of Delaware’s bench.
          146
              See Pelletier, supra note 114, at 464.
          147
              See id.
          148
              Id.

                                                                                                               101
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 24 of 32 PageID #:29248
      NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                      [2016


      2. The Benefits of Early Disclosure in ANDA Cases
¶41         While the District of Delaware does not need local patent rules, it could consider
    requiring generics to disclose the ANDA submitted to the FDA earlier in the litigation.
    The Hatch-Waxman Act only requires that the ANDA filer give notice to the patentee when
    it files a Paragraph IV certification in its ANDA. 149 This notice does not require the generic
    to disclose the contents of its ANDA, but need only “include a detailed statement of the
    factual and legal basis” of why the applicant believes “that the patent is invalid or will not
    be infringed.” 150 Patent rules that require parties to make disclosures early on in the
    litigation “enhances the transparency, organization, and accuracy of the patent litigation
    process.” 151 This is especially true in ANDA cases where the generic has already submitted
    a Paragraph IV certification to the FDA in its ANDA.
¶42         Prior to litigation, as required under the Hatch-Waxman Act, the ANDA filer has
    already made certain contentions to the FDA in its Paragraph IV certification as to why the
    patent is invalid or not infringed 152 and has provided notice to the patent holder of its factual
    and legal theories behind its Paragraph IV certification. 153 The patent holder has forty-five
    days to review the Paragraph IV certification before initiating an infringement suit. 154 This
    puts the ANDA filer in a unique position before litigation commences and even before
    filing its ANDA. By filing a Paragraph IV certification, the generic essentially asserts: (1)
    that it has reviewed the patent(s), (2) that it believes the patent(s) is invalid or not infringed
    by the generic’s drug, and (3) that it has researched the legal theories to support its position.
    Requiring the ANDA filer to disclose the ANDA earlier in litigation, such as when it files
    its answer, could increase transparency in the litigation since the ANDA filer is uniquely
    situated and has already provided the FDA with substantially relevant information in its
    ANDA, specifically, in its Paragraph IV certification.
¶43         The District of New Jersey has recognized this unique position ANDA litigants stand
    in before litigation commences and has adopted unique early disclosure requirements that
    apply specifically to ANDA cases. In 2010, New Jersey amended its local patent rules to
    include specific disclosure provisions that govern all patents challenged by a Paragraph IV
    certification in cases arising under the Hatch-Waxman Act. 155 The amendments impose
    certain early disclosure requirements on both the party alleging patent infringement and
    the ANDA filer. 156 Of particular importance is the amendment relating to early disclosure
    of the ANDA. 157 The ANDA filer must produce the complete ANDA with its answer or
    motion in response to the complaint, 158 disclose its noninfringement and invalidity
    contentions for any patents referred to in its Paragraph IV certification within fourteen days


         149
            See 21 U.S.C. § 355(j)(2)(B)(iv)(II) (2015).
         150
            Id.
        151
            See Woodhouse, supra note 118, at 248.
        152
            See 21 U.S.C. § 355(j)(2)(A)(vii)(IV).
        153
            See id. § 355(j)(2)(B)(iv)(II).
        154
            See id. § 355(j)(5)(B)(iii).
        155
            See D.N.J. L. PAT. R. 3.6.
        156
            See id.
        157
            See id. 3.6(a).
        158
            See id. 3.6(a) (“On the date a party answers, moves, or otherwise responds, each party who is an
      ANDA filer shall produce to each party asserting patent infringement the entire Abbreviated New Drug
      Application or New Drug Application that is the basis of the case in question.”).

      102
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 25 of 32 PageID #:29249
      Vol. 14:1]                                                                                 Katherine Rhoades


    after the initial Scheduling Conference, 159 produce all FDA communications pertaining to
    the ANDA, and inform the FDA of any injunctions and motions in the case. 160
¶44        Due to the unique information the defendant in ANDA litigation acquires before
    commencement of the suit, it is fair to require that party—the ANDA filer—to make these
    early disclosures to the plaintiff. The ANDA filer has already made contentions in its
    Paragraph IV certification and argued why the patent is invalid or not infringed, 161 and the
    patentee has decided to refute those contentions. Like the District of New Jersey, the
    District of Delaware should consider adopting similar early disclosure rules that require
    the ANDA filer to (1) produce the complete ANDA with is answer or motion in response
    to the complaint, (2) disclose its invalidity and non-infringement contentions first, and (3)
    produce all FDA communications. 162

                           B. Is Summary Judgment Proper in ANDA Litigation?
¶45          Along with the District of Delaware’s predictable procedure governing ANDA cases,
      the district’s summary judgment practice is efficient and consistent with the Hatch-
      Waxman’s purpose and policies. The District of Delaware rarely allows parties to bring a
      summary judgment motion in ANDA cases. While the Federal Rules of Civil Procedure
      explicitly permits parties to move for summary judgment, 163 there is usually a question of
      fact in ANDA cases that should be decided at trial, not at summary judgment. 164

      1. Summary Judgment Motions Are Not Necessary in ANDA Cases
¶46         Summary judgment motions are proper when “the movant shows that there is no
      genuine dispute as to any material fact.” 165 Patent cases frequently involve a disagreement
      over the facts, which is why “[i]t can be a significant waste of time and money to bring a


         159
             See id. 3.6(c) (“Not more than 14 days after the initial Scheduling Conference, each party opposing
      an assertion of patent infringement shall provide to each party asserting patent infringement the written
      basis for its ‘Invalidity Contentions,’ for all patents referred to in the opposing party’s Paragraph IV
      Certification . . . .”); id. 3.6(e) (“Not more than 14 days after the initial Scheduling Conference, each party
      opposing an assertion of patent infringement shall provide to each party asserting patent infringement the
      written basis for its ‘Non-Infringement Contentions,’ for any patents referred to in the opposing party’s
      Paragraph IV Certification which shall include a claim chart identifying each claim at issue in the case and
      each limitation of each claim at issue.”).
         160
             See id. 3.6(j) (“Each party that has an ANDA application pending with the Food and Drug
      Administration (“FDA”) that is the basis of the pending case shall: (1) notify the FDA of any and all
      motions for injunctive relief no later than three business days after the date on which such a motion is filed;
      and (2) provide a copy of all correspondence between itself and the FDA pertaining to the ANDA
      application to each party asserting infringement . . . .”).
         161
             See 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (2015); see also Comparison of the Most Popular Patent
      Venues, supra note 58 (recognizing that “[b]ecause of the triggers built into the [A]ct, . . . the potential
      defendant knows the patents that will be asserted, the identity of the plaintiff, and the time frame for filing
      the complaint”).
         162
             This would benefit the patentee because he would receive the ANDA filer’s ANDA and
      noninfringement and invalidity contentions before having to narrow his claims asserted and infringement
      contentions.
         163
             See FED. R. CIV. P. 56.
         164
             Sara Stefanini, Judges’ Top Four Pet Peeves in Patent Litigation, LAW360 (May 1, 2008),
      http://www.law360.com/articles/54905/judges-top-four-pet-peeves-in-patent-litigation
      [https://perma.cc/7XWF-FT2Q].
         165
             FED. R. CIV. P. 56(a).

                                                                                                                103
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 26 of 32 PageID #:29250
     NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                       [2016


    summary judgment motion.” 166 Former Judge Joseph J. Farnan of the District of Delaware
    believes 90–95% of the time there is a dispute of facts, and thus summary judgment is
    improper in ANDA cases. 167 Delaware’s Judge Sleet has stated that summary judgment
    motions are unnecessary in ANDA cases, explaining that both parties usually “have experts
    who are ready, willing and able to come to court and dispute the facts . . . .” 168 He has
    asserted that in ANDA cases, a generic is usually attacking a patent for invalidly or
    noninfringement, which almost always involves a dispute of facts. 169 Judge Sleet believes
    ANDA cases are more effectively decided after hearing all the arguments, rather than at
    summary judgment. 170 Since the resolution of many patent cases turns on a question of
    fact, summary judgment may be unnecessary in most ANDA cases.
¶47        The data from the empirical study is illustrative of how few ANDA cases are resolved
    at summary judgment. From 2009–2013, the District of New Jersey entertained thirty-one
    motions for summary judgment and granted ten of those motions. 171 Two-thirds of those
    motions were denied, and only one of those thirty-one motions was case dispositive. 172
    That means that in the cases where a party moved for summary judgment in the District of
    New Jersey, ninety-seven percent of those cases were not resolved at summary judgment
    and continued towards trial. In comparison, the District of Delaware entertained two-thirds




        166
             Stefanini, supra note 164 (quoting Delaware’s former Chief Judge Sleet).
        167
             See id.
         168
             Id.
         169
             See id.
         170
             See id. Judge Sleet’s procedures reflect his viewpoint on summary judgment motions in ANDA
     cases. For example, he requires parties to ask permission before filing a motion for summary judgment
     “[t]o clamp down on filing that will undoubtedly lack merit in [ANDA] cases . . . .” Id.; see J. Sleet’s
     Patent Scheduling Order, supra note 75. When a party seeks permission, Judge Sleet allows both parties to
     argue their positions to him via teleconference. See Stefanini, supra note 164. However, he has started
     taking the teleconferences off the case schedule and simply denying the requests generally because the facts
     are usually disputed. See id.
         171
             See Summary Judgment Data for ANDA Cases 2009–2013, supra Table I; Noven Pharm. v. Watson
     Labs., Inc., No. 11-5997 (D.N.J. Nov. 26, 2013) (order granting defendants’ motion for summary judgment
     of invalidity and noninfringement and denying plaintiff’s cross-motion for summary judgment of validity);
     Shire LLC v. Amneal Pharm., LLC, No. 11-3781 (D.N.J. June 23, 2014) (order granting plaintiffs’ motions
     for summary judgment in part and denying in part and granting defendants’ motions for summary judgment
     in part and denying in part); Gilead Scis., Inc. v. Natco Pharm. Ltd., No. 11-1455 (D.N.J. Dec. 21, 2012)
     (order granting plaintiffs’ motion for summary judgment); Braintree Labs., Inc. v. Novel Labs., Inc., No.
     11-1341 (D.N.J. Jan. 18, 2013) (order granting plaintiff’s motions for summary judgment and denying
     defendant’s motion for summary judgment); Prometheus Labs. Inc. v. Roxane Labs., Inc., No. 11-1241
     (D.N.J. Dec. 16, 2013) (same); Prometheus Labs. Inc. v. Roxane Labs., Inc., No. 11-230 (D.N.J. Dec. 16,
     2013) (same); Janssen Prods., L.P. v. Lupin Ltd., No. 10-5954 (D.N.J. Mar. 12, 2014) (order granting in
     part and denying in part parties’ motions for summary judgment); Merck Sharp & Dohme Corp. v. Mylan
     Pharm. Inc., No. 09-6383 (D.N.J. Aug. 22, 2011) (order granting in part and denying in part plaintiff’s
     motions for summary judgment); Reckitt Benckiser Inc. v. Tris Pharma, Inc., No. 09-3125 (D.N.J. Dec. 21,
     2011) (order granting defendant’s motion for summary judgment); Sunovion Pharm. Inc. v. Teva Pharm.
     USA, Inc., No. 09-1302 (D.N.J. Jan. 1, 2013) (order granting defendants’ motion for summary judgment).
         172
             See Shire LLC v. Amneal Pharma., LLC, No. 11-3781 (D.N.J. July 21, 2014) (order of final
     judgment).

     104
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 27 of 32 PageID #:29251
      Vol. 14:1]                                                                               Katherine Rhoades


    fewer summary judgment motions than New Jersey 173 but resolved three times the number
    of cases at summary judgment. 174
¶48        If a case ultimately involves a question of fact, the case proceeds more quickly to
    trial by skipping the summary judgment stage. When a party or parties move for summary
    judgment, there are usually lengthy motions and briefing by both parties on the issues. 175
    This is burdensome on litigants and the court—in terms of resources, cost, and time—if
    the case ultimately comes down to a question of fact that must be decided at trial. 176 In
    other patent litigation disputes, parties may see summary judgment as the last opportunity
    to have the judge decide and resolve the case before it goes to an unpredictable jury. 177
    However, since ANDA cases are bench trials, the judge ultimately decides all issues at
    trial. The risk of leaving those issues to an unpredictable jury if the case is not resolved at
    summary judgment is not present in ANDA cases. If the judge is going to decide the case
    anyway, then why not skip the lengthy summary judgment briefing and just have a trial?
¶49        The District of Delaware does not entertain many motions for summary judgment,
    but that district does have an overall faster time-to-trial than the District of New Jersey in
    patent litigation. 178 When Delaware’s four Article III judges skip the summary judgment
    stage in ANDA cases altogether, the court does not waste time and resources on hearing
    issues that the judge will ultimately need to decide at trial. Further, Delaware’s bench is
    experienced and knowledgeable in patent issues, and specifically in ANDA issues, and
    those judges are the ultimate decision makers at trial. 179 The District of Delaware’s
    summary judgment practice in ANDA cases may be more efficient because then the judges


         173
             See Summary Judgment Data for ANDA Cases 2009–2013, supra Table I; Motion for Summary
      Judgment of Noninfringement by Upsher-Smith Labs. Inc., Auxilium Pharm. Inc. v. Upsher-Smith Labs.
      Inc., No. 13-148 (D. Del. Apr. 5, 2013); Motion for Summary Judgment of Noninfringement by Alvogen
      Grp. Inc., Novartis Pharm. Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. June 24, 2014); Motion
      for Summary Judgment of Invalidity by Mylan Institutional Inc., Spectrum Pharm. Inc. v. InnoPharma Inc.,
      No. 12-260 (D. Del. Oct. 17, 2014); Motion for Partial Summary Judgment of Noninfringement by Actavis
      Mid Atlantic LLC, Medicis Pharm. Corp. v. Actavis Mid Atlantic LLC, No. 11-409 (D. Del. Mar. 1, 2013);
      Motion for Summary Judgment by Anchen Inc., Shire LLC v. Teva Pharm. USA Inc., No. 10-329 (D. Del.
      June 20, 2012); Motion for Summary Judgment of Invalidity by Sandoz Inc., Wyeth Holdings Corp. v.
      Sandoz Inc., No. 09-955 (D. Del. Feb. 10, 2012); Motion for Summary Judgment of Invalidity by Lupin
      Ltd., Abbott Labs. v. Lupin Ltd., No. 09-152 (D. Del. Mar. 25, 2011).
         174
             See Auxilium Pharm. Inc. v. Upsher-Smith Labs. Inc., No. 13-148 (D. Del. Dec. 30, 2013) (final
      judgment of noninfringement); Spectrum Pharm. Inc. v. InnoPharma Inc., No. 12-260 (D. Del. Aug. 4,
      2015) (order directing clerk to close the case after holding the patents-in-suit invalid and not infringed);
      Novartis Pharm. Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. July 7, 2014) (final judgment of
      noninfringement).
         175
             See D. Theodore Rave, Questioning the Efficiency of Summary Judgment, 81 N.Y.U. L. REV. 875,
      894 (2006) (discussing how “the parties have an incentive to engage the merits of the case with full briefing
      and presentation of evidence—in essence, a dress rehearsal of the trial”).
         176
             See id. at 876 (“Modern summary judgment, however, is a frequently used motion that is costly to
      oppose and, if not granted often enough, may be a net drain on society.”)
         177
             See Jennifer F. Miller, Should Juries Hear Complex Patent Cases?, 4 DUKE L. & TECH. REV. 1, 32
      (2004) (discussing the concerns that decisions by juries in complex patent cases “are arbitrary,
      unpredictable, and based on considerations other than the relevant law”); but see Michael J. Mazzeo et al.,
      Explaining the “Unpredictable”: An Empirical Analysis of U.S. Patent Infringement Awards, 35 INT’L
      REV. L. & ECON. 58, 69 (presenting an empirical study showing the fear and concern of unpredictable
      patent infringement awards by juries may be unfounded).
         178
             See 2013 Patent Litigation Study, supra note 45, at 30.
         179
             See Comparison of the Most Popular Patent Venues, supra note 58; see also Patent Litigation
      Statistics, supra note 132; Chevalier et al., supra note 132.

                                                                                                              105
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 28 of 32 PageID #:29252
      NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY                                          [2016


    do not waste time hearing and ruling on ultimately pointless summary judgment motions
    that they will ultimately have to decide at trial.
¶50        However, summary judgment can be practical in some ANDA cases. While Hatch-
    Waxman cases commonly involve questions of fact, there are situations in which there is
    no dispute of fact. Of the seven motions for summary judgment filed between 2009 and
    2013 in the District of Delaware, over half of those motions were granted. 180 Those
    motions could not have been granted if there was a “genuine dispute as to any material
    fact.” 181

      2. Delaware’s Practice Is Consistent with the Purpose of the Hatch-Waxman Act
¶51          The District of Delaware’s practice does not undermine the goal of the Hatch-
      Waxman Act: to get non-infringing, low-cost generic equivalents on the market faster. 182
      Commencement of ANDA litigation halts the FDA’s approval process until resolution of
      the case, and this stay can last up to thirty months. 183 With little to no chance of being able
      to bring a summary judgment motion and dispose of the case before trial, it may seem like
      the District of Delaware’s practice is contrary to the purpose of the Hatch-Waxman Act.
      However, bypassing the summary judgment stage for ANDA cases may increase case
      efficiency and quicken the time-to-trial if most ANDA cases ultimately come down to a
      question of fact. When ANDA litigation is resolved more quickly, the generic drugs
      subject to litigation are put in the hands of American consumers more quickly.

                                                   CONCLUSION
¶52            ANDA litigation is on the rise. The number of ANDA cases filed increases each
      year, 184 and “the number of court decisions from ANDA litigation has grown substantially
      . . . .” 185 Since the District of Delaware hears the most ANDA cases of any district court,
      its local rules and summary judgment practice affects a substantial amount of ANDA
      litigation. Thus, the District of Delaware’s procedures can affect more than just the ANDA
      parties before the court; it can have a dramatic effect on the entire pharmaceutical industry.



         180
             See Auxilium Pharm. Inc. v. Upsher-Smith Labs. Inc., No. 13-148 (D. Del. Dec. 4, 2013) (order
      granting motion for summary judgment of noninfringment); Spectrum Pharm. Inc. v. InnoPharma Inc., No.
      12-260 (D. Del. Aug. 4, 2015) (order granting motions for summary judgment of noninfringement and
      invalidity); Novartis Pharm. Corp. v. Alvogen Pine Brook Inc., No. 13-52 (D. Del. June 24, 2014) (order
      granting defendants’ motion for summary judgment); Abbott Labs. v. Lupin Ltd., No. 09-152 (D. Del. May
      19, 2011) (order denying defendants’ motion for summary judgment of invalidity and granting plaintiffs’
      motion for summary judgment of validity).
         181
             See FED. R. CIV. P. 56(a).
         182
             See H.R. REP. NO. 98–857, pt. 1, at 14 (1984) (“The purpose of Title I of the bill is to make available
      more low cost generic drugs by establishing a generic drug approval procedure for pioneer drugs first
      approved after 1962.”); Avery, supra note 8, at 172.
         183
             See 21 U.S.C. § 355(j)(5)(B)(iii) (2015).
         184
             See Howard, supra note 5, at 13 (noting that “ANDA case filings have risen slightly in 2014”). This
      trend is “consistent with the upward trend of overall patent litigation . . . .” 2014 Patent Litigation Study,
      supra note 33, at 20.
         185
             2014 Patent Litigation Study, supra note 33, at 20. Courts handed down an average of eighteen
      ANDA decisions per year from 2010 to 2013 as compared to only eight decisions per year from 2005 to
      2009. Id. That is a 225% increase in decisions in just four years! See id.

      106
 Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 29 of 32 PageID #:29253
     Vol. 14:1]                                                               Katherine Rhoades


    The district’s procedures and summary judgment practice does not delay consumer access
    to affordable generic drugs.
¶53        The District of Delaware does not need to adopt local patent rules because its four
    Article III judges are already knowledgeable and efficient in handling ANDA cases. While
    procedures governing ANDA cases vary between Delaware’s four Article III judges, once
    a litigant knows which judge his or her case is before, the case schedule is predictable.
    However, due to the unique information the defendant in ANDA litigation acquires before
    litigation commences, the District of Delaware could consider adopting early disclosure
    provisions that require that party—the ANDA filer—to (1) produce the complete ANDA
    with is answer or motion in response to the complaint, (2) disclose its invalidity and
    noninfringement contentions first, and (3) produce all FDA communications.
¶54        The District of Delaware should continue with its practice of only hearing summary
    judgment motions in the exceptional case because most ANDA cases involve questions of
    fact. If a party brings a summary judgment motion, it can be a waste of court resources
    and time when the motion is eventually denied and the case progresses towards trial. By
    skipping summary judgment, ANDA cases proceed more quickly to trial where ultimately
    a judge, and not a jury, will decide the issues. The District of Delaware’s judges are
    efficient in handling and resolving ANDA cases, so this practice does not keep those low-
    cost alternatives off the shelf and out of reach of American consumers.




                                                                                          107
Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 30 of 32 PageID #:29254
   NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY              [2016


   APPENDIX A: Empirical Study Data

   Table II. Delaware Cases Used in the Empirical Study
                             Parties                         Docket Number     Date Filed
   Fresenius Kabi USA LLC v. Watson Labs. Inc.               No. 13-1015     June 6, 2013
   Fresenius Kabi USA LLC v. Dr. Reddy’s Labs. Ltd.          No. 13-925      May 23, 2013
   Novartis Pharm. Corp. v. Noven Pharm. Inc.                No. 13-527      Apr. 3, 2013
   Auxilium Pharm. Inc. v. Upsher-Smith Labs. Inc.           No. 13-148      Jan. 28, 2013
   Novartis Pharm. Corp. v. Alvogen Pine Brook Inc.          No. 13-52       Jan. 4, 2013
   Cubist Pharm. Inc. v. Hospira Inc.                        No. 12-367      Mar. 21, 2012
   Spectrum Pharm. Inc. v. InnoPharma Inc.                   No. 12-260      Mar. 2, 2012
   Allergan Inc. v. Akorn Inc.                               No. 11-1270     Dec. 21, 2011
   Galderma Labs. Inc. v. Amneal Pharm. LLC                  No. 11-1106     Nov. 8, 2011
   AbbVie Inc. v. Hospira Inc.                               No. 11-648      July 21, 2011
   Medicis Pharm. Corp. v. Actavis Mid Atlantic LLC          No. 11-409      May 11, 2011
   Abbott Prods. Inc. v. Teva Pharm. USA Inc.                No. 11-384      Apr. 29, 2011
   Endo Pharm. Inc. v. Mylan Tech. Inc.                      No. 11-220      Mar. 14, 2011
   Shire LLC v. Teva Pharm. USA Inc.                         No. 10-329      Apr. 22, 2010
   Wyeth Holdings Corp. v. Sandoz Inc.                       No. 09-955      Dec. 11, 2009
   Roche Palo Alto LLC v. Endo Pharm. Inc.                   No. 10-261      Mar. 31, 2009
   Abbott Labs. v. Lupin Ltd.                                No. 09-152      Mar. 6, 2009

   Table III. New Jersey Cases Used in the Empirical Study
                              Parties                        Docket Number     Date Filed
   United Therapeutics Corp. v. Sandoz, Inc.                 No. 13-316      Jan. 16, 2013
   AstraZeneca AB v. Dr. Reddy’s Labs., Inc.                 No. 13-91       Jan. 4, 2014
   Auxilium Pharm., Inc. v. Watson Labs., Inc.               No. 12-3084     May 23, 2012
   Warner Chilcott Co. v. Amneal Pharm., LLC                 No. 12-2928     May 16, 2012
   United Therapeutics Corp. v. Sandoz, Inc.                 No. 12-1617     Mar. 14, 2012
   Shire LLC v. Watson Labs. Inc.                            No. 12-83       Jan. 5, 2012
   Santarus, Inc. v. Zydus Pharm. (USA) Inc.                 No. 11-7441     Dec. 21, 2011
   MSD Consumer Prods., Inc. v. Zydus Pharm. (USA) Inc.      No. 11-7437     Dec. 21, 2011
   Noven Pharm. v. Watson Labs., Inc.                        No. 11-5997     Oct. 13, 2011
   Helsinn Healthcare S.A. v. Dr. Reddy’s Labs., Ltd.        No. 11-3962     July 8, 2011
   Shire LLC v. Amneal Pharm., LLC                           No. 11-3781     June 30, 2011
   Hoffmann-La Roche Inc. v. Teva Pharm. USA, Inc.           No. 11-3635     June 23, 2011
   The Medicines Co. v. Dr. Reddy’s Labs. Ltd.               No. 11-2456     Apr. 28, 2011
   AstraZeneca AB v. Dr. Reddy’s Labs. Inc.                  No. 11-2317     Apr. 21, 2011
   Gilead Scis., Inc. v. Natco Pharma Ltd.                   No. 11-1455     Mar. 15, 2011
   Braintree Labs., Inc. v. Novel Labs., Inc.                No. 11-1341     Mar. 9, 2011
   Prometheus Labs. Inc. v. Roxane Labs., Inc.               No. 11-1241     Mar. 4, 2011
   Prometheus Labs. Inc. v. Roxane Labs., Inc.               No. 11-230      Jan. 14, 2011
   Janssen Prods., L.P. v. Lupin Ltd.                        No. 10-5954     Nov. 15, 2010
   Abbott Labs. v. Lupin Ltd.                                No. 10-1578     Mar. 26, 2010
   Teva Women’s Health, Inc. v. Mylan Pharm., Inc.           No. 10-1234     Mar. 9, 2010

   108
Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 31 of 32 PageID #:29255
   Vol. 14:1]                                                    Katherine Rhoades


   Graceway Pharm., LLC v. Perrigo Co.                  No. 10-937        Feb. 23, 2010
   Teva Women’s Health, Inc. v. Lupin, Ltd.             No. 10-80         Jan. 6, 2010
   Merck Sharp & Dohme Corp. v. Mylan Pharm. Inc.       No. 09-6383       Dec. 16, 2009
   Merck Sharp & Dohme Corp. v. Apotex Inc.             No. 09-6373       Dec. 18, 2009
   Hospira, Inc. v. Sandoz Int’l GmbH                   No. 09-4591       Sept. 4, 2009
   Reckitt Benckiser Inc. v. Tris Pharma, Inc.          No. 09-3125       June 26, 2009
   Hoffmann-La Roche Inc. v. Mylan Inc.                 No. 09-1692       Apr. 8, 2009
   Sunovion Pharm. Inc. v. Teva Pharm. USA, Inc.        No. 09-1302       May 20, 2009
   Merck & Co., Inc. v. Sandoz Inc.                     No. 09-890        Feb. 27, 2009
   Dr. Reddy’s Labs., Ltd. v. Eli Lilly & Co.           No. 09-192        Jan. 8, 2009




                                                                             109
Case: 1:14-cv-10150 Document #: 562-15 Filed: 04/29/20 Page 32 of 32 PageID #:29256
   NORTHWESTERN JOURNAL OF TECHNOLOGY AND INTELLECTUAL PROPERTY          [2016




   110
